 

Case 1:19-cv-03346-CI\/| Document 2 Filed 04/12/19 Page 1 of 88

Pro Se 14 ( lev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

UNITED STATES DISTRICT CoURT

for the
SDvi/W f\» District of N@M \`lji)¢`ic~

1 9 cy a s is

 

 

please wr te “see attached ” in the space and attach an additional
page with the full list of names. )

(Write the full name of each defendant who is being sued If the

names of

3 e,ea Ntn cli\a§#

/ Case No. ?`c:“:°> §§
}\ (to befilled in by the Clerk mcef{
w w nw w,,§`awlaa1 a a
Plainn'ff(s) ij::,‘i
(Write the full name of each plaintiff who is filing this complaint. m
If the names of all the plainti/?s cannot fit in the space above,

_v_

 

mann wl

Defena'ant(s)

\./\/\./\./\/\./\/\/\./\/\'/V\./\_/\./

all the defendants cannot fit in the space above, please

write “seé attached ” in the space and attach an additional page
with the fill list of names. Do not include addresses here.)

COMPLAINT FOR VIOLATI()N OF CIVIL RIGHTS
(Prisoner Complaint)

 

Fede

NOTICE

ral Rules of Civil Procedure 5. 2 addresses the privacy and security concerns resulting from public access to

electronic court files. Under this rule, papers filed with the court should not contain: an individual’ S full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s

birth;

a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Off`ice with this complaint

ln 01 der for your complaint to be tiled, it must be accompanied by the filing fee or an application to proceed in
form a pauperis

 

Page l of ll

 

 

Case 1:19-cv-03346-CI\/| Document 2 Filed 04/12/19 Page 2 of 88

Pro Se 14 (Fcev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

I. The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint Attach additional pages if

 

needed.
Name SDSi\d ll >sb@ r'\ S()l\t) ll'@»
All other names by which
you have been known: . 503 h\

 

 

IDNumber § Q\i?l SLl /\
Current Institution N\@:grOQD gm ()vamlO/\@i CU\"€/ (N\i (/£’\)f

Address \5 9 ®d(`\(~ ~
ijw Yowc\b 77 7 wnw\'f 7 7 \9\307

State Ziz) Code

B. 'I`he Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual a government agency, an organization, or a corporation l\/Iake sure that the defendant(s)
listed below are identical to those contained in the above caption For an individual defendant, include
the person s job or title (tfknown) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. l

 

 

 

 

 

Name

Job or Title (i'fknown) \xg\\¢€,s/ §i-u l-€§ B\§wal\% 7
Shield Number

Employer D @\B(J.cjt'\"\€j\/i' 0 g :\)Si`\\,€,

Address

 

Citv State Zio Code
l:l Individual capacity WOfficial capacity

 

Defendant No. 2
patricia ai saw
.lOb Or Titl€ (ifknown)
Shield Number
Ernployer
Address

 

 

 

 

 

 

iv Citv n l 7 State Zio Code
[] individual capacity I;Qofnciai capacity

Page 2 of ll

 

Case 1:19-cv-03846-CI\/| Document 2 Filed 04/12/19 Page 3 of 88

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

II.

Defendant No. 3
Name taiw\"%daav vi §i\\)esh‘iut\i>'\
JOb Ot° Tltl€ (i'fknown) 77 77 \)
shield Number 77 77 7 7 7
Employer
Address

 

 

 

 

 

Cirv77777 777S¢7me Zip Code
l:l Individual capacity Official capacity

Defendant No. 4
Name , , ,,, ,, . , . , , , ,, . ,, ,,,,,,,,,,,, . …,….,.,,_,,,, ., ..,..…,, ...,,, n
10b Or Tltle fifk"OW”) \>'S¢lhl'l'\>\|\% Qt)i‘l/lb SO\/ii!ZIi/\ ® 18 l'fi`ci“ DQ: N"f
Shield Number 7 77 777777 77 7 77
Employer
Address

 

 

 

Cz'n) 7 7 n$rdzé 2i7p7 Codc
\:l Individual capacity $\Official capacity

§Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Sl'x Unknown Named Agents of
Federal Bureau ofNarcotics, 403 U.S. 388 (] 971 ), you may sue federal officials for the violation of certain
constitutional rights

A. Are you bringing suit against (check all that apply):
[:l Federal officials (a Bivens claim)

m State or local officials (a § 1983 claim)

B. Section l983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. lf you are suing under section l983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

 

C. Plaintiffs suing under Bz`vens may only recover for the violation of certain constitutional rights. lf you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials‘?

Page 3 of 11

 

Case 1:19-cv-03346-CI\/| Document 2 Filed 04/12/19 Page 4 of 88

Pro Se 14 (Rev. 12/16) Complaint for Violation ofCivil Rights (Prisoner)

 

III.

 

J. Section l983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § l983. lf you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bz`vens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.

 

 

 

Prisoner Status

ndicate whether you are a prisoner or other confined person as follows (check all zhaz apply):

Pretrial detainee

Civilly committed detainee
lmmigration detainee

Convicted and sentenced state prisoner

Convicted and sentenced federal prisoner

ElLii__iLiLi)zsr

Otl'l€r (explain)

 

Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include

f ,uther details such as the names of other persons involved in the events giving rise to your claims. Do not cite

any cases or statutes If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph Attach additional pages if needed.

A. lf the events giving rise to your claim arose outside an institution, describe where and when they arose.

3a gnma

B. lf the events giving rise to your claim arose in an institution, describe where and when they arose.

wmata

 

Page 4 of ll

 

Case 1:19-cv-03346-CI\/| Document 2 Filed 04/12/19 Page 5 of 88

Pro Se 14 (R ev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

V.

VI.

»-1

C What date and approximate time did the events giving rise to your claim(s) occur?

ga (AGM\J.

D. What are the facts underlying your claim(s)? (For example.' What happened to you? Who did what?

Was anyone else involved? Who else saw what happened?)

§¢w alma

ln juries

f you sustained injuries related to the events alleged above, describe your injuries and state what medical

treatment, if any, you required and did or did not receive.

 

 

ll elief

State briefly what you want the court to do for you. Make no legal arguments Do not cite any cases or statutes
lfrequesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

 

Page 5 of 11

 

Case 1:19-cv-03346-CI\/| Document 2 Filed 04/12/19 Page 6 of 88

Pro Se 14 (R ev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

VII. Exhaustion of Administrative Remedies Administrative Procedures

The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), requires that “[n]o action shall be brought
With respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
in any jail, prison, or other correctional facility until such administrative remedies as are available are
exhausted.”

Administrative remedies are also known as grievance procedures Your case may be dismissed if you have not
exhausted your administrative remedies

A. Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?

)A Yes

\___INo

If yes, name the jail, prison, or other correctional facility Where you were confined at the time of the
events giving rise to your claim(s).

\\M/c ‘M

B. Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
procedure?

m Yes
E] No
I:l Do not know

 

C. Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
cover some or all of your claims?

§ Yes
l:] No

I:l Do not know

If yes, which claim(s)?

flew f`l i,

 

Page 6 of ll

 

Case 1:19-cv-03346-CI\/| Document 2 Filed 04/12/19 Page 7 of 88

Pro Se 14 (R ev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

D. Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
concerning the facts relating to this complaint?

NYes

[:lNo

lf no, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility?

l:l Yes
l:] No

E. If you did file a grievance:

l. Where did you file the grievance?

 

its sgt cage at li>$ ix nec

2. What did you claim in your grievance?

3. What was the result, if any?

 

{>\l\ [/¢Lle\}¢ion\ellg lQU\\\@@#/‘; flowing il.w§¢w\g

4. What steps, if any, did you take to appeal that decision‘? ls the grievance process completed? If
not, explain why not. (Describe all ej]”orts to appeal to the highest level ofthe grievance process.)

ga l§flaiw&

 

Page 7 of 11

 

Case 1:19-cv-03346-CI\/| Document 2 Filed 04/12/19 Page 8 of 88

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

F If you did not file a grievance:

1. If there are any reasons why you did not file a grievance, state them here:

 

2. lf you did not file a grievance but you did inform officials of your claim, state who you informed,
when and how, and their response, if any:

 

G. Please set forth any additional information that is relevant to the exhaustion of your administrative
remedies

3a heath

(Note: You may attach as exhibits to this complaint any documents related 10 the exhaustion of your '
administrative remedies )

VIII. Previous Lawsuits

fhe “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court without paying
he filing fee if that prisoner has “on three or more prior occasions, while incarcerated or detained in any facility,
)rought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous
nalicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
danger of serious physical injury.” 28 U.S.C. § 1915(g).

fo the best of your knowledge, have you had a case dismissed based on this “three strikes rule”?

l:| Yes
\
ANo

[f yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible

 

 

Page 8 of 11

 

Case 1:19-cv-03346-CI\/| Document 2 Filed 04/12/19 Page 9 of 88

Pro Se 14 (R ev. 12/16) Complaint for Violation ofCivil Rights (Prisoner)

 

A. Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action?

l:\ Yes

>XQO

B. If your answer to A is yes, describe each lawsuit by answering questions 1 through 7 below. (If there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format )

1. Parties to the previous lawsuit
Plaintiff(s)
Defendant(s)

 

 

 

2. Court ( if federal court, name the district,' ij'state court, name the county and State)

 

3. Docket or index number

 

4. Name of Judge assigned to your case

5. Approximate date of filing lawsuit

 

 

6. Is the case still pending?

l___\ Yes
\:] No

If no, give the approximate date of disposition.

 

7. What was the result of the case? (F or example.‘ Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

 

 

C. Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
imprisonment?

Page 9 of 11

 

Case 1:19-cv-03346-CI\/| Document 2 Filed 04/12/19 Page 10 of 88

Pro Se 14 (F.ev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

I____l Yes

>§NO

D. lf your answer to C is yes, describe each lawsuit by answering questions l through 7 below. (If there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format )

 

l. Parties to the previous lawsuit
Plaintiff(s)
Defendant(s)

 

 

2. Court ( if federal court, name the district; if state court, name the county and State)

 

3. Docket or index number

 

4. Name of Judge assigned to your case

 

5. Approximate date of filing lawsuit

 

6. Is the case still pending?

I:| Yes
[] No

If no, give the approximate date of disposition

 

7. What was the result of the case? (F or example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

 

Page 10 of 11

 

Case 1:19-cv-03346-CI\/| Document 2 Filed 04/12/19 Page 11 of 88

Pro Se 14 (F ev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

IX.

C

1'1

ertiiication and Closing

Under Federal Rule of Civil Procedure ll ,by signing below, l certify to the best of my knowledge, information,
and bel1ef that this complaint: (1) ls not being presented for an improper purpose such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) 1s supported by existing law or by a

)nfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
identiary support or, if specifically so identified, will likely have evidentiary Support after a reasonable
)portunity for further investigation or discovery; and (4) the complaint otherwise complies with the
quirements of Rule ll.

For Parties Without an Attorney

l agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. l understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: ji /LO/ 20 ici

 

    
 

Signature of Plaintiff ..

Printed Name of Plaintiff 77 §l\;/L¢MM §C/l\t/l ft
Prison ldentification # Swf:¥b?q%?l¢$% y _

Prison Address [V\[/C,\Sio Qp(~k, Ql)w v
1\11»/ 113/gc 1111 11)0<>7

State Zip Code

 

 

 

For Attorneys

Date of signing:

Signature of Attorney

 

Printed Name of Attorney

 

 

Bar Number

 

Name of Law Firm
Address

 

 

city "ismte Zzp code
Telephone Number

E-mail Address

 

 

Page 11 of 11

 

?.\/@

` ease 1:19-cv-03346-Cl\/l Documem 2 Filed 04/12/19 Page 12 of se `
3/L0/!4

§LRSLYE
\)Sl>\

 

f/e\ko\an\t fec \lte\atn>r\ sf C\\A §§\`31\@

 

Q. /i.

§zd§%%$wd€

 

\i Nb>n\ek faei\wll north 011 fell §tui€$ fhfa>

 

21 11 3 @eoaeveitf cf \11)§111¢/§©31

 

3/1 kehm\ Atin 01 invesh\tzah‘en f\?f)@

 

\1\ 113 mem rs 1111 sain sara a 111 mann

 

51 wake barr oftke wind 8111¢5 15 01

 

65 \)\% 15va OQ QV\€<)<\S f@@l?\

 

71 Qoot\/ein D\Qtnv’c if nw `\1/\>v10 fSDl\l`f)

 

 

f ol\ei)<\\)e\€jr} 'flre federal ‘fr>rrerrsfs

 

 

f;er\\'ti\vaf\\ef\ of dw§ef\lln\f‘§ grow page 3

 

 

©figej\g`@l\'l' i\i 9

 

T\t, nme/§ twa rent witt sara ge annot

 

’ @ff`&`e\ fiotoi\i \~"

 

 

13 -c(;€t\®'ar\f Nu.b

 

f 1b \lm<l§t Sinies bomb of flaws

 

`-/ ii QGw`nl fier aig -”

 

 

®eQU\®~rki/\lr \711)_ 7

 

111 311ka 13811111 111 11@11/ time

 

- @thxi`id fik\§)ari® -~»-

 

 

 

 

 

 

,, 1712/5 ,{

ease 1:19-cv-03346-Cl\/l "Doc`umem 2 Filed 04/12/19 Page 13 of 38 3 -»5,/,_,)9{{4'

507th
5)._
</®6/\? 65\\1\1 72 \75`®10119/\ 95 @\)5_1 174<‘@>1’\13 777

 

 

 

C\A~\»s 051566 55§5\555556

\> 55 005/5555/55 15 566 75
555 65560 ‘:§`5555 555 55565 52 055555 555 55 555555 …

 

 

WW\T_ :\\an\\€% B\mm(q§ \@5),0\\65\5\¢5 05 055%507

6 161\62\ 00056%~ \20015551§~ 000 0500,,5 QMQ/ bg_; m 556

 

6`5\2»€)\72666655 110 \\>
\_5 umw 55 ;\\505\ 556 55555555255555\ @5055555 106 61

 

 

 

6 V~QMCL67 \Mx§ \)6\25552752\ \)\\652%11152‘0\)6¢1\,¢56& 66601006{~ 63111 171

 

0 1665-56 6055<5¢5606 55 05561\§ 650155065¢3 55 5 60525 63 1709 l
6 1195 76 \7590§55 761 51 \71011 05 71056\\ 110 526026§6`101\'0/\51/1355 527

 

 

 

 

77\620 55 60 7116566¢2 \35155)606 00162516550\1626 55 16 103565 660<02)5$’

 

 

 

01\2¢5\\5 161>,061 5\05\ 5559505 525¢35 50 0:5\5§\,/5 566 606_¢66 11\6\6606661\6(0

 

 

__0\522676\6 105 76 110 3620566561 1555 1656651€95 116/0041\ 066’<5051100606

 

556 015§55 565 505 555555 550 555 555556 5205555

 

N@J\r>§< 656 1556 %5250€2\12@7 10 5696@065‘<~6 65065505\51566

 

 

 

 

511 55 555 155 3065 5/ 750

 

_,.35, 655\556 §55555 665§5\565 0 \)5550 §5555 565 50055
_ `MWT 7 056&506005“\ 052‘<15_66 6$\(16 _`?6@6161‘10555)6\15€1\60051

 

 

11216\217\6€~ /M;ce\\\§r 116 016\511@\€ 1016;6€6¢51> 16015295\2§ 701555\55101 512)51€3»5§

 

 

316 051 500 0505@6\/ 756 566 55655 5 356 52…5 5506255,

 

 

,, __Mg 656506/5561€& 05516660 mm mm 05me @55555 515 5{555{566 _

Q-">~/

Case 1:19-cv-03346-CI\/| `Dochment 2 Filed 04/12/19 Page 14 of 88 '

5/@0/1‘€
§LW> LI?
\1

C@W\)\M\% ¥b~" \)\\@\Ah\<>v\ 09 0\/1\ h@\\!; mm

 

 

§CX\W\& ®Q” C\a\` F\’\

 

C\& \!\\5 €\S\S-L \\Sh\~u‘€\\@~'\ {( v\ wva CD\¥N\\/f/ QW\ N

 

39 \s$. ?%T/USY§D\\)"< \\W/</ \1‘11/ '“\

 

S@£/ N@L\\ZS“ (§:<>S\\\J¢\ k&lw» S(/\\)\\’\L \/ U§\x¥c£l/ g(`a{£l> OQ ¥WF\M\\

 

gwm)¢\ \\) Y\§M\\w\¥\ar”\ ?)u‘€\\\\c, QY'HL Fe£\£m\ TUPD!\S(`S! ;‘N¢\a¥ ac'cc\)§¥i‘¢$

 

O\a\\s& )<\L Q\w\\¥`@@ (©\)5‘¢'0&\\6¥) zM\)Q~M ftth 1‘0 KM\LM MP ;CFS (%`575>

 

 

/\z/ ‘?e,£l¢m\ \Qm>ust;; '\;€, w ‘\v§>g,a.s %© mr® M l/M` W\f¢ but wsm `

 

a\:>§\)si<J (R a\w¥\m\s w MM (pw@:\ DQ eggme cok§ess'\\;¢\

 

4

mdka A¢\m\\s% dawth Qor w:\bwm Nporéar AA& @LMSM W€pem§

 

\`€m.\\`M¢S Cf§:&\“\$** QW\‘Y“@\Q §m\ S@QXA\\¢§ MI\ gov ai\ Wwai N\M£€S ,

 

.:Qjm{a{p; Aé\&\\}§f @\AN\{'!{)"€ €c)r CY N\f\;}s\;}\ \v$h\LQ/ N§O\`I'\ {\“\~U&{'\)M

 

;\MSFQW @/>:w\v@¥f>§i\ w&w\w- £v\& W&v €,~UQN¢ M/\djw\q Y<> mose¢,hw\

 

rewst a§w\s+ QM\HQF $\>v w m wm M»‘r @qm+ 551 mm w

 

 

L{Q \`)5 \)SBA&/E®x> (§“ W» m/\~~% >

 

D€:» Wv¥&u\\£,&' /§0€\\\/¢1 K\&A:\§ §1\!\\1`\¥€ \) U!\x\~€& QM€S 09 $NT!\CG\\

 

\\

;.mhw\ \.\/ §§ \mk\wwq o\M\M QQH¢ W;QUL\ Wm/\§{g{ \\ U~aqq\ aLEz\/;Xl\§

 

q&\\~s‘v Rw\w\%%§€({m%~mws"<\ M\)&w\ NQM;B v @W @f\\@# ads (56%>?>§

 

 

U§ 59 §Q,Q§ S€s§(`<>l\s OY§QM§Y §©3? ‘%<>‘cr)vm»e, Wr\¥c`@§ WO/wl‘€>

 

 

A

QMO M&»hw= C®s\¥w\\)¢)vs&~g QWV\ 3/!3/\7

 

 

Sa» AWH/\Yos\w M_w\ §c/ML@ N, UM\“¢Q S`(ufes FQ T\W¢'m“

 

 

 

 

 

f 9§\'

` Case 1:19-cv-03346-CI\/| `DocumentZ Fi|éd 04/12/19 Page 15 of 88
’5/10/ 99

569\;)69€
,i , *, LM\M+QW 9\\>§910»<\»>9 69\ R{;\\"s ,, 939

 

we ,` ,, ,¢

 

”9§ Q\@\_a%@? 9\39696@ "§Nwwwm §MWMM§

 

r"

 

.~,,,5,,`999¢¢“36<>.,%m~w»g \\\\~\ WQM~B wlin G\>v\' §v§w,w\él NM%§'~>M

-§M¢\ <)Y\*§»»…SQ_’<W< 966§\,9@\%\»@9€13 999§11\>6@963@\ Mg\,\)w:\jr

 

… §UM\<\§\ w\\; Uw\ 99\‘»\>~1\ ism,,,*@\\ws\sr€+en% w©:§¥§ pmva 9\‘0§\,@9

 

 

9 g.9»\\9£»14\6¢2, §96\>!\\§ §99\»,§6 93 999\9¢6\ 699 999¢3,49\;/ §§9`\\999 90 9999991\ zm§

 

 

 

§§ 99§9”§§\@ 9§~\ §L\~M41`\>;;;\<9§9§9 mms

 

 

 

m,9`”‘?,<>,1,9\\9‘\/£UC,MJ~~% 609\999\<>¢\$ 999 @9{@969§9 m§m`§v 90 @»~,9£9&0:\5

 

 

 

 

WW§ O\QM Mb,,(§em¢\g\) 996€»§ wl Ges’<a§)@ § 90¢9\)96 909§9,¢9

 

mms wé<\'\ ,\),S\§O\MV§,\`;ALW_w§§w9,,9v N\A\`Qv \}QYM\M %W%¢ Mv&x§
`99,(~’:9\9§ 3"€)\."`

 

 

 

 

 

 

‘\§e,<}<\\m\ 55 9:§9~ M§r»\ §§q%g§ §o\/q\)\§, M\)@W\ NM% 999"\ 96§9"19

 

 

 

raw @»9,91»9»9\@9 Q»Q§§\ §m@./\ 939 §w\@,<§ \;»Q§\HL Me@sj
/\»)\\.O 1106 969#\§“9\9 ,999§§\)@§] Ml 99§¢ \@\4\ wm §999919 9§,?§9\‘6 3§96

 

 

liv\& 191>9€59?6 9699@99§)'\ 9916'3'_@,‘9/\»\\ V

 

 

§ W@Mo? §)_:§1\\9€€9 €MM Q€,le‘_»\‘m§w\ /NQ @»@Q@H 96 699 SYMS
almm& N£ZQN\\ML( 91)99/9“¢)~./9 & 979`¢19

 

%. 9§ 390&§§@<1£§9§ 90 § 999“ ram£lw% MMBL Ww~"~sh\+u\{§§i

 

 

C~ 9\1§~9099@9\9 mmi/mwst 9@§;~199 Uw§h‘§hw.[

 

 

y 9\@, §§ §§§SL OM§WM{
9;- C@v\&@v\i~ 360/fws MA»Q¢Q",`._OWJ\€Nh/ho/W `

 

§ r§§§;,€§& §W§ 99@§§ 909 mm §§~9 OMH§W "

 

 

 

 

 

@. 9§9¢§9§9 @9 §…,§gw 9 m S+a§ MU&N§ § Hz:c

Case 1:19-cv-03346-CI\/| 'Document 2 Fi|e'd 04/12/19' Page 16 of 88 z{ / q
00 9

 

 

 

§699661?€
¥ z9‘6//6 @>69)9 96\9\9 96§9 996\¢9969\ 69 C\/>\ §99\95 959
9 U W\f)?< 9<1@9\999\9199 QWM 996§§1~999
3. 366 999<9@9‘ wm §§ §@9699¢ 91 06969§66 99 9mm

 

/

966th 6 9\’\0»\9»9099 Wa»$ msw\&¢& 96999 9996669 ?€&69119 9699)999

 

mm\§ 99\(96899»\9 9§):9~969\6 6999996 969$ 66 99\1;¢>6*@- 996 6~5 M\L“

 

 

'9`@§\ §§ 09 96096 959 660 397 000

 

9696\ 669\9`§\.6 996ng 5 369 290 695

 

9@§\ 955 359 6 7 463

 

 

 

 

“"99,. ExLM/§va\ 999 9696\\99§99\)6 93699§~9\65 6999/6\\59§99)~6 999669969~6§

 

.'§9. @99~61\993 99999WS‘

 

99 §9\9/\5 999 699 969 (9>9\91969\6~9 \/9>§9¢ 999 59" w 691 096629696§

 

23 BQOS\»¢ 96 996 9999'99 9999995 669 5669 66 96ng 099 @.\56969~».

 

969§6 966 \9¢<>9696 992/o 0 9` 69me

 

59 (§)9€9`91/996\9 (696\926 u96w 696 9997016696)< w\NQMS 59 999/wes

 

m~>‘< w 699 996 999>9»99¢ 996 999 4~6999~6<9

 

\'9\ 9/999\9969 \/9:>9\9909\¢9<)) 6299/\19§19@9\97(19 \/'9\99 9a9‘£, 916 %91` jmq&ML-{~

 

59 /,99/9699 66965€69 996699\»¢ 996 »9 game 696/995 699 969/69

 

\9…5 \999»996 996'§?‘169 6‘”“@966/99996\95

 

6\ %£99\0'9) 099§9)6 999/7?\/“‘1 \/`1\090996$ HQW)H` dN/;QWML

 

79 (}9\69@9 LMW 666 666 96 96 @W!QN,Y,¢

 

£9~:\ 999>9\9>99919999“ \/99)9¢99@$ 996 999 694@/699\€/99

 

 

99 m 969 9> 663§@9§< 669 WQ. 6666@§999 966

 

\/\9969¢$ 996€99 6699999'9/\9

 

9.9)9 960 §96\3199;\6§§ \MV<,Q, 9»§9¢92 3999§ 999/96 \99>9¢,6559°‘@>~»99

 

999¥/9)9/19?§965 366999£169\9*»9961191\ 996996,9.; 9991\19 bwwu.

 

 

 

 

699/95 996_9/\69~6\)6@999€5 944 5`9" 569 69“‘ XW»¢QWAT:§

:<>
\
;‘\5`

vease 1:19-cv-03346-Cl\/l "Documem 2 Filed 04/12/19 Page 17 of 38

’>/u/M
§69909,(1;

5 669/91959:\9\9 969`\/99>99,99»9 190\59\@\39\93 ,, 669 ,_

 

1955999 96 996999959599916 995 9999»9955199/¢ 9999659995 f

 

' 5 6?\€\/@99\@~ 000£0$§ 99\@59\109~\¢€}< 99509~19£9 9\9\¢9999§9'9 9€9/@9` 5M9 999'\€9 999/if
\Nwélw_ 6691659 9961606¢ 9569\99@99 65199699 510

9`$ W\‘)995 §9\1\0~9`0¥

 

 

9?699>9999,.,,

 

90 003 CV\SVW/ 99(2 9696919966\91»¢1 9961»\ 995 995va

 

  

995\9\9\99 ' _. 5\99*M 9900§ 959 969\69)0 99999,9\0 93 505¢ QMM)

 

999 mm 909/965 9969969959906 6696059@ 696669999~9 056 0ng 909

 

 

9’\¢9/ 99665/\99§ 096391069:99996956$$990€ whom 69 599 MWH, ,
095999\9~9`§9 056st 96 39999\ (999\~» 999 569599\59 ‘BO? 01\9999 999/99 999\€9/19’99£<

 

 

Qvew»s 099999

 

 

 

§§

 

. 99691599\999»999 6911\993 996 6659 95 9596 999/699 556 95 96 099/999

 

 

6969»93 669;)9)96950999 9999599¢ 59/\0)9196<~ 699 6999);9 9619»6§93 05

 

599/99\599\59\1£ 96996£9:\ 139 999/§ 996996¢_ 6906<» 956 1999 991,9/ 51939)96'$ 95 5

 

~99\&9999 90 5699999\9`59996\910 990ng 999/9 99999 905/695 596 999\99)9`1»\¢99

 

\\U,_.:)L§c 9915_55¢99/\ 909 0929999 9690 999/959`99@ gwij 39/@ 999\ 996

 

990;\699)9\0\/\_ 0901@5§ 993 999 @D’OO 9'1`99£§9 :9\9;139990 926359¢%19>)9 §3919“‘ 5
1999 w 96 WU~QS'9 9\9\9»9 99/\93 99\@0999¢19 90§9)9099919 9999’\ 99999¢ 925099£5

999/590 96 996 1999 9\993561~999 9995091/\199659 1099 969/639 995 5 9639199

 

`9/9L 09099\9`99:'€ Q\WS9 9 99PUH£9 9901995909»6»\\9\@0$19'\49 999%655 099 990\){1\\966$…

 

59'9.199?> 939/96 999`9§09\ 5@@99€9`96 5 ~E€))WJQ' 969/519 90 49\)6 09599(~9@6

 

555 999 6 659 9999 959 69 559199`5999@. 1569

 

691»19`9‘¢9» 999995 99\9»€6 999)9999 5000 99§9993 50999»1 jj&aw Ws§,

 

990 990 9959~6 599 595 056-4 9\9` 950 996 509999‘>99199906

 

 

WM 566<6$.5 55 95 9~9\56/\990?&1& 99% 966 939,9?)99 659 99 9L69g

 

 

609\39~6:5 '\\996)\996:\\9

 

 

 

 

Case 1:19-cv-03346-CI\/| Document 2 Filed 04/12/19 Page 18 of 88

 

]OSHUA ADAM SECHULT Vs THE UNITED STASTE OF-Al\/IERICA

 

UNITED S_TATES DISTRICT COURT
_ SOUTHERN DISTRICT OF NEW YORK

December 25, 2018

J<)SHUA ADAM SCHULTE
Plaintiff, `

V.
_ THE UNITED STATES OF AMERICA;

ATTORNEY GENERA'L' GF THE UNITED STATES OF AMERICA
AND THE DEPARTl\/[ENT OF JUSTICE, THE SUPREME COURT
AND JUDICIARY, THE FEDERAL BUREAU OF INVESTIGATION,
THE UNITED STATES ATTGRNEY IN THE SOUTHERN
DISTRICT OF NEW YORK? AND THE BUREAU OF PRISONS,
COLLECTIVELY, “THE FEDERAL TERRORISTS” '

Defendants.

9 §§

~?,.é

. iii

33 =Z| Hc£ Si Hd¥’ 6!§2

¢"»-

;'{

 

11?3§@

 

Case ,1:19-CV-03346-C|\/| Document 2 Filed 04/12/19 Page 19 of 88
]OSHUA ADAM SCHULTE vs. THE UNITED STATES GF AMERICA

 

 

fhis is merely a preliminary filling in Which the plaintiff first seeks an immediate injunction
against the Federal Terrorists granting him temporary relief from torture and release from federal
prison so that he can adequately prepare a legal argument detailing Why federal prison is
nconsistent With the presumption of innocence and Why torture is immoral and illegally applied
,o pretrial inmates

l Section l: Current conditions of confinement are similar to conditions imposed under Nazi
Germany by the SS and Gestapo to torture political prisoners With psychological punishment
to inflict permanent damage including death (P. 3-8).

» Section 21 A preliminary legal argument detailing Why the plaintiffs incarceration and
torture is unconstitutional (P. 9-52).

» Section 32 A preliminary outline of the Federal Terrorists’ illegal activities against the
plaintiff (pre-arrest) including fabricated search Warrants (P. 53-55).

» Section 4: A preliminary outline of the Federal Terrorists’ illegal activities against the
plaintiff (post-arrest) including attempts to conceal prior illegal acts (P. 56-62).

¢ Section 51 Non-monetary damages sought, including release from federal prison and the ban
of pretrial detention and torture of pretrial inmates, Who are technically slaves, and other
legal actions to limit the Police State and domestic terrorism (P. 63-64).

0 Section 6: Monetary damages associated With illegal Federal Terrorist actions including
torture and the loss of income (P. 65-69).

0 Appendix / Exhibits (P. 70).

First, Mr. Schulte Would like to convey to this court his prior impeccable record. Mr. Schulte
served the United States of America for 7 years at the National Security Agency and the Central
lntelligence Agency and developed software to protect the homeland and target America’s
enemies overseas. Mr. Schulte passed the most rigorous background checks, psychological
testing, and polygraphs to obtain the highest Security clearance in the government and his loyalty
and integrity Were unquestioned Mr. Schulte’s testimony in court Would have once been trusted
implicitly Now, accused of crime(s) in Which Mr. Schulte adamantly and profusely denies, he is
considered a dangerous criminal subject to 24/ 7 solitary confinement in federal prison Without
any due process at the direction of the Attorney General. Mr. Schulte took an oath to protect and
serve the United States and its Constitution, and he dedicated his life to this goal as do the
military. Yet, do these brave men and Women of the intelligence community and armed forces
fight and die so American citizens can be denied due process and the presumption of innocence?
Do Americans hypocritically fight terrorism and tyranny overseas only so its government can
engage in tyranny, oppression, and torture domestically? The United States federal government
spits in the face of the American military and dishonors their service, sacrifice, and historic
accomplishments Will the American courts, our last line of defense against fascisrn, condone
torture and repudiate the Constitution or Will it finally stand firm and protect the People? The
greatest threat to democracy and the United States Constitution is the United States Federal
Government itself.

Z|Page

 

 

Case 1:19-cv-03346-CI\/| Document 2 Filed 04/12/19 Page 20 of'88

]OSHUA ADAl\/l SCHULTE vs THE UNTDIE STATES OF AMERICA g

   

l. Injunction for torture relief: Mr. Schulte seeks immediate relief in the form of an injunction
releasing him from federal prison. Mr. Schulte has suffered irreparable harm from torture
imposed by the Federal Terrorists; additionally, this injunction grants him the ability to
gather necessary documents, interview potential legal representatives, and finalize legal
motions that his current terms of indefinite incarceration and torture under Special
Adrninistrative Measures (SAMS) make impossible Ultimately, Mr. Schulte believes his
confinement violates the entirety of the Bill of Rights of the United States Constitution,
human rights guaranteed by natural law, and international law regarding human rights and
even treatment of Prisoners of War (POWs)_specifically the Geneva Convention under
which the Nazis were charged for similar war crimes, torture, and mass murder. Furthermore,
Mr. Schulte believes senior DOJ officials and policymakers are criminally liable for human
rights atrocities committed in the name of national security.

A. The plaintiff is currently incarcerated indefinitely at the Metropolitan Correctional Center
in downtown Manhattan, under Special Administrative Measures (SAMS), imposed
without due process by the AG, and under the most inhumane conditions imaginable
l. 24/7 solitary confinement to a cage the size of a parking space n
2. Cameras in cage for 24/7 monitoring
3. Cage has bright lights that CANNOT be turned off

a. Some cells have'lights that cannot be turned out resulting in sleep deprivation
b. Some cells have no lights at all
c. Plaintiff s current cell prevents plaintiff from sleeping and in fact, the use of
bright lights is an enhanced interrogation technique that was declared illegal
4. Exposure to weather extremities: No heat or A/C in cage!
a. There was no heat in the building for a month from Thanksgiving to Christmas;
resulted in sub 305 and the formation of ice in the cell
(l) EXposure to the extreme cold is another enhanced interrogation technique
(2) Plaintiff has spent days just shivering on the edge of his cage, slowly dying
b. There is no current heating; temps subjected to outside weather (usually sub 503)
c. Poor air ventilation, no fresh air; No air intake cycling, no filtered air
5. Cage has no time displayed and no mirrors; no ability to discern night from day
6. Cages never cleaned
a. Moved into dirty cells and forced to clean
b. Cells often flooded
7. Cells infested with rodents
8. No running hot water (no way to properly wash hands)
9. Cinderblock bed with small, thin, cheap cot to sleep on
lO. Sleep deprivation
a. Bright lights (See 3)
b. Exposure to extreme cold (See 4)
c. Corrections Officers (COs) blast music and movies and talk all night long

3|?3§@

 

Case 1:19-cv-03346-CI\/| v Document 2 Filed 04/12/19 Page 21 of 88

]OSHUA ADAl\/l SCHULTE Vs. THE UNITED STATES OF AMERICA
m

ll.
12.

l3.
l4.

15.

l6.

l7.
l8.

l9.
20.

21.

22.
23.
24.
25.

4{83§@

yd. Every few hours-at night COs come by with bright flash light to wake up plaintiff
Concrete “desk” and rectangular concrete block for a “chair”
Windows are blacked out so plaintiff cannot see outside
a. Creates disorienting sensation
b. Only reason to block outside view is to torture plaintiff
No locker or storage space, must store property on the floor with rodents
No pens or any writing utensils except bendable pencils with lead that cannot be read
a. Plaintiff cannot write anything, including letters or for his case
b. Plaintiff cannot properly document full extent of torture
No outside exercise permitted
a. No fresh air ever
b`. No natural sunlight ever
c. No real exercise
d. Recreation in separate small cell consisting of almost no equipment; maximum of
3 times per week at one hour each for a maximum of 3 hours “exercise” per week
No communication permitted with any other inmates
a. Only 5 total inmates on MCC’s max torture floor including El Chapo and Saipov
b. Torture inmates rotated every 30 days to one of 6 total torture chambers
Cage window slot on the door must be shut so plaintiff cannot peer outside cage
Only lieutenants hold cage keys
a. Lieutenants do not stay on floor
b. ln case of fire or other emergency, plaintiff sentenced to death
(l) There are no fire drills or any other drills
(2) Most COs do not even know what to do in case of emergency
(3) Death sentence egregious to the notion of liberty and a presumption of
innocence _
c. No lieutenants at night, plaintiff cannot be moved for hours even if medical
emergency `
Plaintiff shackled fully during any move
All moves to court and back require full strip search both ways
a. Plaintiff required to present Scrotum for inspection
b. Plaintiff required to squat and present rectum for inspection
Restricted commissary similar to administrative segregation
a. Plaintiff denied purchase of pens, certain soaps, mp3 players, foods, radio
b. Restriction implemented to torture
Banned from participation in any religious service
Only a thumb toothbrush and limited access to soap and sanitary items
No pillow and limited sheets and prison jumpsuit
No medical care
a. Sickness and disease run rampant

 

Case 1:19-cv-03346-CI\/| Document 2 Filed 04/12/19 Page 22 of 88

]OSHUA ADAl\/l SCHULTE vS. THE UNITED STATES OF AMERICA
W

b. MRSA like staph
c. Hepatitis
d. No treatment for plaintiff s congenital heart defect nor blood pressure monitoring
26. No dental case l
a. No dental cleanings
b. Treatment 6-9 months out even for emergencies (plaintiff NEVER been treated)
27. No psychological care
a. No care unless on hunger strike, which is common
(l) MCC responds to hunger strike by forcing feeding tube
(2) MCC literally keeps its victims alive to inflict maximum torture for the
maximum amount of time
(3) You aren”‘t permitted to die to relieve unbearable torture
b. No treatment for stress, anxiety, depression
28. One plastic spork for meals; no replacements, no cups for water
29. No use of prison library
a. Cannot use the library so not allowed to read books
b. Not permitted to receive hardback books
c. Maximum books permitted to receive in mail is 5
30. No use of prison email or phone to contact attorney
3 l. Limited attorney visit
a. Ban of passing documents or receiving documents from attorney
b. Ban of contact visits with attorney
c. Ban from assisting in own defense
32. Limit to two lS-minute phone calls per month
a. Must be monitored live and are subject to immediate cancellation if what is said
displeases the FBI
b. Plaintiff must pay for call at 3315/call
33. Limit to one family visit per month for two hours; each visitor must visit plaintiff
separately (family cannot visit together), one visitor for one hour, for a max of two
total visitors
a. Visit must be monitored live, subject to immediate cancellation if what is said
displeases the FBI
b. Family visit is not contact, plaintiff banned from hugging mother
34. All mail banned except to/from attorney and immediate family
a. 30-90 day processing intake letters
b. Can only send one letter per week, limit one page
c. All mail subject to review and denial if what is said displeases the FBI
35. Banned from reviewing discovery
a. MCC does not permit plaintiff from reviewing discovery due to SAMs
b. Plaintiff has not reviewed discovery since September 2018

 

Case 1:19-cv-03346-CI\/| Document 2 Filed 04/12/19 Page 23 of 88

]OSHUA ADAl\/l SCHULTE vS. THE UNITED STATES OF AMERICA
M

B. Plaintiff s torture is comparable to Nazi Germany’s treatment of political prisoners and
its Holocaust against the European Jewish population

l. Plaintiff is one of an estimated 40~50 prisoners out of 15 6,000 in BOP custody who is

under inhumane SAMS and only one of a handful (perhaps 5) pretrial SAMS

a. Almost all SAMs inmates are convicted murderers and terrorists held in H Unit at
the U.S. Penitentiary Administrative Maximum, or ADX, the highest-security
penitentiary in the federal prison system

b. Plaintiff is subjected to harsher conditions under “pretrial detention” than ALL
convicted prisoners serving sentences under the BOP

c. SAMs imposed at the direction of the US AG without due process, because
plaintiff retains highly classified information-in his head

2. The United Nations considers l5 days of solitary confinement as torture-~the

plaintiff has spent 3 months and counting in solitary confinement, with no end date in
sight

3. Plaintiff has had similar psychological and physiological experiences recorded by

Holocaust survivors

4. Shocking inhumane conditions violation of known state and federal laws for the

treatment of animals

a. People for the Ethical Treatment of Animals (PETA) have fought against similar
treatment of animals and won in the legal systems as the courts have consistently
found this treatment unethical for the treatment of animals-

b. Animals in zoos are treated more respectfully and humanely than plaintiff

c. Death is almost certainly preferable to sentence of indefinite torture

5. Long-term solitary confinement is known to cause permanent damage

Intolerance to sensory stimulation
Agitation

Confusion

Paranoia

Delusions

Mental deterioration

Dementia

Long~term brain damage

Post Traumatic Stress Disorder (PTSD)
Severe depression and anxiety
Personality disorders

=_F'T"r';»“qqr~nas>g§=>

Permanent psychological damage
m. Danger of mental breakdown, psychosis, and insanity

6. lf unable to grant plaintiffs request for release, please take him out back by the shed

”§')
\)

UG

and put a bullet in his head-but don’t call this reprehensible system “justice”

69

 

Case 1:19-cv-03346-CI\/| Document 2 Filed 04/12/19 Page 24 of 88

]OSHUA ADAl\/l SCHULTE vs. THE UNITED STATES OF AMERICA
W

C. Plaintiff requests immediate release from federal prison so he can adequately prepare this
civil rights suit

.U‘P§*“!\’l_‘

Unable to contact any lawyers under current restrictions

Unable to review necessary discovery

Unable to perform necessary legal research

Unable to write

Unable to mail documents or communicate with anyone without monitoring

D. Plaintiff also requests relief based on the following:

l.

?°.\‘.O\.U‘:P.L*°

l0.

ll.

7|?3§@

United States District Court for the Southern District of New York denied plaintiff

due process in “danger” determination according to l8 U.S.C. §'3142 specifications

a. Court did not follow the law to clearly articulate danger posed by plaintiff

b. Court did not enter discussion of applicable conditions of release to quell danger
(because danger was unspecified)

c. Court did not submit finding of fact including the specific, articulated danger and
why no conditions of release would limit this danger

d. Court did not grant plaintiff ability to review evidence against him, present
evidence, nor call witnesses to testify

e. Plaintiffs bail hearing(s) were all one-sided trials without due process

Current incarceration constitutes violations of the lSt amendment to free speech, free

press, and freedom of religion

Current incarceration constitutes violations of the 2n damendment right to bear arms

Current incarceration warrantless searches and wiretaps violate the 4th amendment

Current incarceration incompatible with presumption of innocence of 5th amendment

Current incarceration incompatible with the due process clause of the 5th amendment

Current incarceration violates speedy trial clause of the 6th amendment

Current incarceration and legal restrictions violates assistance of counsel clause of the

6th amendment

Current incarceration constitutes cruel and unusual punishment banned in the Sth

amendment

lf defendant wins trial, he will be unable to return to society without extensive

psychological treatment (if at all) due to permanent damage from torture

a. United States Government has destroyed plaintiffs life simply because

government has accused plaintiff of a crime

There is no way to repay plaintiff years of his life and mental stability

'l`here is no way to repay plaintiff lost joy with family and friends

There is no way to repay plaintiff lost dignity, intelligence, and peace of mind

Does plaintiff actually win if victorious at trial? Government got its years of

incarceration and psychological torture that it loves

f. Plaintiff prefers death to current unbearable, inhumane torture

Current incarceration prevents plaintiff from self-representation in criminal court

.G>.Q.<>.<f

Case 1:19-cv-03346-CI\/| Document 2 Filed 04/12/19 Page 25 of 88
}OSHUA ADAM SCHULTE vs. THE UNITED STATES OF AMERICA

W
E. Solitary confinement is one of the most vile, inhumane, and destructive punishments
every devised by mankind1
1. “Solitary confinement is worse than any torment of the body” - Charles Dickens
2. “Solitary confinement devours the victim incessantly and unmercifully; it does not
reforrn, it kills” ~Alexis de Tocqueville
3. “Solitary confinement is one of the most damaging things that you can do to a human
being. People lose their ability to interact with humans, because they’ve been
deprived of social contact.” ~ David Fathi, Director of the ACLU’s National Prison
Proj ect
4. “lt’s unassailable that solitary confinement causes psychiatric harm” - Dr. Stuart
Grassian, former Harvard Medical School physician and researcher
5. “Prolonged (greater than 15 consecutive days) solitary confinement is cruel, inhuman
and degrading treatment, and harmful to an individual’s healt ” - National
Commission on Correctional Health Care
6. “The human toll wrought by extended terms of isolation long has been understood,
and questioned, by writers and commentators” - Supreme Court Justice Anthony
Kennedy
7. American Bar Association passed a resolution in early 2018 calling on officials to
limit the use of solitary confinement, and allow it “only in exceptional cases as a
measure of last resort, where less restrictive settings are insufficient, and for no
longer than is necessary to address the specific reason for placement, typically not to
exceed 15 consecutive days.”
8. ln 2015, the Association of State Correctional Administrators (ASCA) issued a report
critical of long-term segregation
9. The United Nations considers more than 15 days in solitary to be a form of torture
lO. The plaintiffs life has been reduced to a provisional existence of unknown limit
F. Savagery, Barbarianism, and Slavery
1. It’s illegal for anyone to lock an animal in a small cage 24/7_unless that animal is a
human being and the torturer is the government, in which case it’s called “justice”
2. The use of psychological torture to strip a man of his mind and deprive him of any
and all forms of joy is barbaric
3. The United States Federal Terrorists are barbaric savages, un-evolved, and demented
4. Ultimately, these unimaginably evil conditions result in slavery; Slavery NEVER
ended in America-it was merely refactored.
5. These human rights atrocities must end. No human being, no animal, no life form
deserves such vile treatment

 

1 Quotations, prison facts, and other data from “Solitary Confinement Reforms Sweeping the
Nation but Still Not Enough” by Christopher Zoukis, Prison Legal News, Volume 29, Number
10; October, 2018; And, “At the Federal Supermax, When Does Isolation Become Torture?” by
Alan Prendergast, Westword, Prison Legal News, Volume 29, Number 9; September, 2018

SIPage

 

 

Case 1:19-cv-03346-CI\/| Document 2 Filed 04/12/19 Page 26 of 88

]OSHUA ADAl\/l SCHULTE vs. THE UNITED STATES OF AMERICA
m

ll. lllegally incarcerated: Mr. Schulte’s preliminary argument detailing the United States

Government’s illegal incarceration of him and other pretrial inmates in violation of the Bail
Reform Act of 1984 as well as his arguments against the constitutionality of this act in its
entirety; Mr. Schulte has witnessed federal prosecutors manipulating and abusing this law to
detain individuals under the false pretence of danger and then offering immediate release
after pleading guilty in contrast to the assertion of danger. There is no difference between
pretrial detention for the legally innocent and federal incarceration for the legally guilty;
pretrial detention is actually federal prison and is used to punish and coerce the innocent into
pleading guilty_The government has legislated, through pretrial detention, that those who
have not been found guilty beyond all reasonable doubt can be sentenced to indefinite
incarceration. Mr. Schulte believes the judicial branch has abandoned its duty to the
Constitution and the Republic by stripping all people accused of a crime of their inalienable
rights and by enabling the legislature’s war against this minority. lnstead of protecting the
rights of the minority, the judiciary has demonized and eradicated them. Today, accused and
indicted Americans are no longer American citizens or even human beings but worthless
trash. Mr. Schulte hopes to remind the judiciary of the Constitution and their duty to uphold
it-especially for people disliked by society.

Table of Centents

A. lnitial remand violated Due Process Clause of the 5th amendment .................... ................................ 10

B Release on illegal and unconstitutional conditions ............................................................................. 11

C. Remand was unlawful, unconstitutional, and improper ...................................................................... 14

D Pretrial incarceration as currently implemented is illegal ................................................................... 19
l. Current implementation violates Bail Reform Act and US v. Salerno .................................. ' ......... 19
2. Current implementation violates Constitution ................................................................................ 28

E. The Bail Reform Act of 1984 is facially unconstitutional .................................................................. 35
1. Detention hearing facially unconstitutional .................................................................................... 36
2. Presumption of danger facially unconstitutional ............................................................................. 39
3. “Likeliness-of-future-crime” facially unconstitutional ................................................................... 41
4. Denial of bail facially unconstitutional ........................................................................................... 43
5. Coercive power of pretrial detention facially unconstitutional ....................................................... 45
6. Liberty,-Safety, and Security: What is Justice? ............................................................................... 48
7.

SUMMARY: ................................................................................................................................... 50

Q|Page

 

Case 1:19-cv-03346-CI\/| _ Document 2 Filed 04/12/19 Page 27 of 88

]OSHUA ADAl\/l SCHULTE vs. THE UNITED STATES OF AMERICA
M_____________________-___-~

A. Plaintiff s initial remand into federal custody on 8/24/ 17 by magistrate Henry B. Pitman
violated the Due Process Clause of the Sth amendment (see l\/lagistrate’s Detention Order
in Appendix A)

1. Background: 18 U.S.C. § 3142 permits the detention of a defendant pending trial.
Congress enacted pretrial detention for the most dangerous criminals in the '
community accused of violence and murder; this statute creates a presumption of
dangerousness such that “no condition or combination of conditions will reasonably
assure the appearance of the person as required and the safely of the community ”
The legislative intent was to carefully limit “the circumstances under which detention
may be sought to the most serious of crimes ” which were determined to be “if case
involves crimes of violence, offenses for which the sentence is life imprisonment or
death, serious drug offenses, or certain repeat offenders ” (US v. Salerno 481 US
739)

2. Court’s violation of 18 U.S.C. § 3142(f) safeguards: The plaintiff did not receive
proper procedural due process in this hearing nor any bail hearing since then.

“Section 3142(0 provides the arrestee with a number of procedural safeguards He may request
the presence of counsel at the hearing, he may testij§) and present witnesses on his behalf as well
as projfer evidence, and he may cross-examine other witnesses appearing at the hearing... ”
(Salerno, p. 741 ).

' The courts denied the plaintiff due process by denying him review of the
government’s evidence against him, refusing to permit him to introduce evidence and
proffer evidence, and denial of calling witnesses in his favor. Since the plaintiff had
not yet been indicted, he was not permitted to discovery rules and the prosecutor
denied him access to the search warrants, alleged IRC chats, alleged Google searches,
and forensic review of the alleged computers How can the plaintiff present evidence
iri his favor without this review? The plaintiff was not permitted to introduce his own
evidence such as successful polygraphs that countered allegations The plaintiff was
not permitted to call witnesses in his favor. In fact, the plaintiff could do nothing but
listen to the evidence and arguments of the prosecutor and do nothing but deny the
outrageous allegations against him; this was not enough-the magistrate wanted
evidence, and ruled that the plaintiff failed to rebut the presumption of danger
(GUILT) against him and thus, was sentenced to indefinite incarceration

3. Court’s violation of 18 U.S.C. § 3142(e), (f), and (g), and (i) indentified threat:

“On the other side of the scale, of course, is the individual ’s strong interest in liberty We do not
minimize the importance and fundamental nature of this right... When the government proves by
clear and convincing evidence that an arrestee presents an identified and ARTICULABLE
THREAT to an individual or the communitg we believe that, consistent with the Due Process
Clause, a court may disable the arrestee from executing THAT threat” (Salerno, p. 75 0-75 ] ).

10|Page

 

Case 1:19-cv-03346-CI\/| Document 2 Filed 04/12/19 Page 28 of 88

]OSHUA ADAM SCHULTE vS. THE UNITED STATES OF AMERICA
WW

The magistrate did not specify the nature and seriousness of the danger to any person
or the community that would be posed by the plaintiffs release per 3142(g)(4). This

is absolutely critical to overrule an individual’s liberty interest. Thus, the ambiguous

notions of some abstract “danger’ to unknowns as presented at the detention hearing

was insufficient

Additionally, the magistrate improperly filed these written findings per 3142(1)(1) and
even failed to state whether the plaintiff was ordered detained due to danger or flight.
Since the specific nature of danger for a non-violent, victimless crime was not
discussed, then there could be no valid finding of detention by law. What danger does
the plaintiff pose? And to whom? Without this identification there can be no honest
discussion of applicable conditions to remedy the danger and therefore clearly violate
procedural due process

Summary: The plaintiffs remand did not follow the procedure prescribed by law; he
could not review evidence or present evidence to the court and thejudge declared
vague, unarticulated notions of some obscure future crime he was deemed likely to
commit against the unknown. This did contribute to extreme judicial error and
prejudice that would impact the plaintiffs entire case and effect all future bail
applications as this initial error set into motion the current events that have ultimately
led back to indefinite incarceration and torture by the State; if this legal process were
properly followed then the plaintiff would never have been remanded in the first
place and most likely this case would have been dismissed by now.

a. Detention hearing requires proper safeguards

b. Plaintiff did not receive proper safeguards

c. Ergo, plaintiffs rights were violated

B. The subsequent overturn of the magistrate’s decision resulted in the plaintiffs release on
illegal and unconstitutional conditions on 9/15/17 following the 9/13/17 bail hearing (see
District Court’s Release Order and Conditions in Appendix B).

l.

11|§;1§@

The same violation of 3142(f) occurred where the plaintiff was not permitted to even
review the government’s evidence much less present his own evidence, The same
violation of 3142(g) occurred where vague, unarticulated notions of some obscure
future crime were indicated without proper identification and discussion of the nature
and seriousness of the danger to any person or the community as required by law. The
court simply took the recommendations of pretrial services without describing the
danger or even permitting the defense to propose alternatives_there was no
opportunity for the defense to convince a judicial decision-maker that the conditions
were not necessary.

Adam Walsh’s 3142(c)(l)(B) eviscerate the govemment’s duty to present evidence,
the defendant’s reasonable opportunity to offer opposing evidence, and the judicial

 

Case 1:19-cv-03346-CI\/| Document 2 Filed 04/12/19 Page 29 of 88

]OSHUA ADAM SCHULTE vS. THE UNITED STATES OF AMERICA
W

lzlrage

review and determination; the conditions were set by law in clear violation of the 5th
amendment’s due process clause. At least 7 district courts have ruled this provision
unconstitutional.

. The release condition of 3 142(0)(1)(B)(viii) that states an individual must “refrain

from possessing a f rearm. is unconstitutional and in direct violation of the 2““l
amendment. The 2nd amendment does NOT provide an exemption or exception to
those accused of a crime and therefore this condition of release is unconstitutional.
The release condition of 3 l42(c)(1)(B)(xiv) is overly broad as it states “satis]j/ any
other condition that is reasonably necessary to assure the appearance of the person
as required and to assure the safety of any other person and the community ” which
grants the court, or rather, pretrial services, complete autonomy and an infinite
possibility for release conditions instead of a known and bounded set that are
predetermined to be constitutional; while perhaps not illegal, it gives rise to abuse and
infinite potential challenges-what is the purpose of listing out possible conditions if
one of those possible conditions is the possibility of any other condition?

a. One of these unconstitutional restrictions was the complete ban of all computers,
electronic devices, and the internet. 3142(0)(1)(13) states the LEAST restrictive
combination of conditions by utilized, but instead of ONLY applying the
unconstitutionally-required home detention and electronic monitoring, the court
went even further to ban ALL electronic devices and the internet in an obvious
assault on the 1St amendment Additionally this ban greatly restricts
communications with attorneys the plaintiffs ability to contribute to his own
defense, and his access to discovery and other evidence paramount to his defense,
thus not only does the complete ban violate the first amendment but also 5th
amendment procedural due process as previously discussed in Adam Walsh AND
substantive due process because the plaintiff is literally banned from viewing his
discovery. In addition to these difficulties a complete internet ban makes it
impossible to pay bills online (which many places only offer online pay now);
work in any capacity to earn a living, or to enjoy life’s simple pleasures like
Netflix, Amazon shopping, or any other online service. The internet can
reasonably be considered a group of a group of people, and thus, the government
has specifically denied the plaintiff from communicating with any of these groups
at the point of a gun. Furthermore, the Supreme Court ruled in Packingham v.
North Carolina that barring registered sex offenders (who are CONVICTED
FELONS) from using social media like Facebook and Twitter violates free
speech; the plaintiff has never been convicted of any crime let alone a convicted,
registered sex offender, thus he should clearly be afforded more civil liberties, not
less So how exactly 1s the STRICTER complete ban of the entire internet and all
electronic devices anything BUT unconstitutional? In the majority opinion,
Kennedy said that social media sites served a critically important role in modern

 

Case 1:19-cv-03346-CI\/| Document 2 Filed 04/12/19 lPage 30 of 88

]OSHUA ADAl\/[ SCHULTE vs. THE UNITED STATES OF AMERICA
w

13|Page

communication and were therefore a space where free speech protections were
particularly important Thus, this blatant disregard of the law flies in the face of
the Supreme Court, and since the plaintiff was remanded for violating this
unconstitutional release condition then he must be released without this condition.
How is internet monitoring not equally effective and a better, least restrictive
alternative? '

. Another unconstitutional restriction is 24-hour house incarceration which violates

the lst, Sth, and Sth amendments lncarceration of any kind is clearly

unconstitutional when applied to a pretrial defendant; this abhorrent injustice

constitutes punishment before trial for a crime legally presumed untrue.

(l) lSt amendment violations: The plaintiff was incarcerated and therefore banned
from communicating with anyone_-the combination of this and the internet
ban essentially banned him from all free speech. The specification for 24-hour
house incarceration also incredulously included a provision explicitly banning
the plaintiff from attending religious services pending a request to the judge
The plaintiff could not assemble anywhere freely, speak freely, or perform
any freedom specified by the first amendment Just as the 2nd amendment has
no clause of exemption for those accused of a crime neither does the lst.

(2) 5th and 8‘“: Not only was procedural due process violated by the requirement
of these restrictions but also substantive due process and the 8h amendment’ s
cruel and unusual punishment as 24-hour house incarceration shocks the
conscience in an un-American fashion. 24-hour house incarceration prevented
the plaintiff from purchasing groceries so he could eat and survive, prevented
him from retrieving the mail or walking down the hall to throw out the trash,
prevented him from exercising or accessing the top floor deck for fresh air,
and prevented him from even opening the apartment door-only court or
attorney visits which had to be approved with 48- hour notice. The plaintiff
was clearly still presumed guilty as incarceration IS incarceration-it doesn’ t
matter WHERE someone is deprived of liberty; the plaintiff was still banned
from leaving his tiny NYC apartment or doing anything at the point of a gun.
Although he posted bail he was still incarcerated in violation of both the
excessive bail clause and cruel and unusual punishment-this is punishment
and incarceration without conviction; the court demands the plaintiff pay rent
and for upkeep of his apartment while simultaneously banning him from
working and therefore condemning him to bankruptcy in a warped-debtor’s
prison type scenario. How could he even afford to pay attorneys without
income? He was fired and prevented from working at the point of a gun. This
unconscionable cruel and unusual punishment is also INDEFINITE as there is
no known end date-psychological torture. The plaintiff is stuck in limbo
unable to assist on his own defense to move forward He’s also forced to have

 

Case 1:19-cv-03346-CI\/| Document 2 Filed 04/12/19 Page 31 of 88

]OSHUA ADAM SCHULTE vs THE UNITED STATES UF AMERICA

a roommate or maid or else he would literally die on the floor-_any such
“release condition” is tantamount to a death sentence by the court and cannot
be in any way legally binding.

(3) Right to Vote: The plaintiff s restrictions provided no exemptions for voting
and so the United States government denied him the right to vote in
November 2017 (and November 2018).

5. Consent to unconstitutional restrictions: The fact that the plaintiff consented to these
unconstitutional restrictions cannot be counted against him as he had no choice-the
procedural due process violation as well as court impropriety prevented him from
reasonably opposing the evidence against him and suggesting alternative conditions
that would nullify the “danger” to the community. Also, certainly no contract can be
considered legally binding if a condition was illegal; for example, indentured
servitude would not be legally-binding nor would lashings so why should other '
constitutional violations be acceptable? Thus, no illegal or unconstitutional provisions
can be considered legal and therefore cannot be legally violated Also, there is very
little choice-federal prison or unconstitutional restrictions? Which would you
choose? The one liberty granted by 24-hour house incarceration, the liberty to die in
your own bed, far exceeds zero liberties lndeed, these coercive conditions would
have facilitated the plaintiffs consent to a release condition of the stockades or daily
beatings if it meant freedom--would these conditions be held up? Judges were never
meant to posses such raw power to destroy a man’s entire life; The Constitution and
justice always requires the defendant’s release pending trial.

6. Self-representation impossible, hiring attorney next-to-impossible: The plaintiff had
no ability to do research and determine that there was plenty of case law to back his
argument In fact, he had no ability to search and hire attorneys and instead had to
rely on others for this essential right Had the plaintiff not been so severely restricted,
he would have researched and presented evidence of the illegality of his conditions to

v the court~but there would be no need to do so if he wasn’t so severely restricted

7. Summary: Since these release conditions were unquestionably unconstitutional then it
is impossible to legally violate unconstitutional release conditions Requiring an
individual to accept alterations to the Bill of Rights or face indefinite incarceration is
an abomination to justice.

a. -Arguments from A-_ (same bail hearing procedural violations)
b. Plaintiff must choose between Bill of Rights_ and federal prison

c. Bill of Rights inalienable

d. Therefore release conditions unconstitutional

C. The court’s remand order was unlawfdl, unconstitutional, and improper (see District

Court’s Remand Order in Appendix C)
1. The court’s order stated:

14|':P'age

 

Case 1:19-cv-03346-CI\/| Document 2 Filed 04/12/19 Page 82 of 88

]OSHUA ADAM SCHULTE vs. THE UNITED STATES OF AMERICA
W

“Refrainfrom possessing or using a computer, computer network and/or internet access unless
specz`]?cally approved by pretrial services Pretrial services shall use its discretion as to whether
the defendant should or should not possess any devices with internet access while out on bail. If
pretrial services believe the defendant can possess such a device, then pretrial is authorized to
monitor the device. ”

a. Since this release condition is clearly unconstitutional per B) 4) a) then it is
impossible to violate an unconstitutional release condition; just as a violation of
an order to meet daily to be flogged can’t be legally'binding neither can the lSt
amendment violation of free speech outlined in this document as well as the due
process procedural violation of 3 142(C)(1)(B) which precipitated the harsh
restrictions imposed

b. The verbage of the order itself does NOT explicitly prohibit third party access and
in fact third party access mitigates and/or nullifies danger to the community as
there is another party driving. The purpose of the unconstitutional ban of the
entire internet was to prevent some obscure “danger” which can only be inferred
to indicate the court fears that the plaintiff will attempt to download and/or
possess illicit material despite never doing so in the past and despite the legal
presumption of innocence This non-existent danger is entirely avoided by a third
party accessing the internet
(l) The plaintiff wanted to ensure that his understanding of this condition was

accurate so he contacted the people charged with enforcing the court’s order,
pretrial services, and asked-not in any attempt to modify the order-but for
clarification to ensure that the plaintiffs cousin’s access of his email, online
bill pay, and coordinating with the tenets of his property was in fact allowed
under the court order. The plaintiff received the affirrnative.

(2) Separately, the plaintiff s cousin contacted pretrial services and received the
same affirmative At the request of pretrial services, he brought them a signed
note stating his laptop would exist in the plaintiffs apartment and that the
plaintiff would not have access to it.

(3) Pretrial services approved of the plaintiffs Verizon router when they checked
his home prior to release-thus it’s inferred that others clearly would have
access to the internet around the plaintiff and that the internet ban didn’t
somehow extend and ban all those around the plaintiff from accessing the
internet or for them to search or do something for the plaintiff

(4) If the plaintiff was in federal prison he could email or call family or friends y
and request them to Google and/or access the internet on his behalf so how
could it even be possible that this was not permitted under house
incarceration?

(5) The plaintiffs intent was clearly to have people manage his affairs for him
and any requests were not attempts to subvert the court’s order but rather

15'|?age

 

Case 1:19-cv-03346-CI\/| Document 2 Filed 04/12/19 Page 33 of 88

]OSHUA ADAl\/l SCHULTE vs THE UNlTED STATES OF AMERICA
m

2.

16l?age

attempts to handle his affairs that he was unconstitutionally banned from
doing. ls asking the plaintiff s cousin to pay the bills so they had heat for the
winter REALLY a violation of the court’s order? Remember the ONLY
reason the plaintiff s cousin was living with the plaintiff was to buy him food,
take out the trash, and perform life essential duties that the plaintiff could not
afford To limit the cousin’s access while he’s doing the plaintiff a huge favor
is idiotic--the entire situation was an affront to justice from the beginning
c. So, based on the verbage there is no explicit ban on asking a third party to initiate
searches and other activities-the plaintiffs intent was clearly to abide by the
judge’s ruling. Had pretrial services told the plaintiff no, his cousin could not
handle his affairs on the plaintiffs behalf then the plaintiff would not have asked
him to do so. Furthermore, any attempts by the plaintiff s cousin to use Tor or any
other LEGAL, proxy server are well within his right; that said, the plaintiff never
asked his cousin to use Tor on his behalf nor did he. This confusion was mostly
due to the complete breakdown of communication as the plaintiff was in federal
prison and the confusion by his attorney of what Tor was The plaintiff did not
really push to challenge the government’s allegations because 1.) The plaintiff
assumed his cousin used Tor and 2.) The plaintiff didn’t think it mattered as no
1 logical, reasonable person would ever think that the plaintiffs ban from the
internet illogically meant his cousin couldn’t use Tor. To repeat, the plaintiff
never asked his cousin to use Tor, nor did he ever have Tor installed on his laptop.
Additionally, the plaintiffs legal team was in the process of requesting computer
and internet access so he could properly view discovery and work on his own case
and any claims by the prosecutor that the plaintiff and his cousin conspired to
deceive pretrial services or for any other nefarious purpose are ridiculous and
untrue.
18 U.S.C. § 3148(b) Specifies that there must be CLEAR and CONVINCING
evidence that the person has violated a condition of release, but 1) clearly illustrates
the plaintiff s intentions to fully comply with the unconstitutional release condition
Thus, no reasonable individual could ever say that clear and convincing evidence
exists that the plaintiff willfully violated the unconstitutional release condition
banning the plaintiff from computers and the internet Hence, the plaintiff cannot be
violated and remanded
The court used 3148(b)(1)(B) citing violation of release conditions AND
3148(b)(2)(A) citing that “there is a combination of events here, including the fact
that the victim has been identified in Virginia” to find a “clear danger”, but the
Virginia sexual assault victim was identified back in the first bail application in
August and that wasn’t even the issue discussed before any judge. Thus, this
statement is baffling. The only difference was Virginia “decided” to press charges
against the plaintiff without the victim’s consent However, as the court has already

 

Case 1:19-cv-03346-CI\/| Document 2 Filed 04/12/19 Page 34 of 88

]()SHUA ADAl\/l SCHULTE vs THE UNITED STATES OF AMERICA
m

17 lie a

G

€.

keenly noted, there is no federal jurisdiction over Virginia and any allegations in
Virginia cannot be used to detain the plaintiff in federal custody especially
considering the allegations are from several years ago and isn’t an`alleged crime
committed on bail-therefore it isn’t even relevant for bail on this case. Virginia has
its own bail system and is perfectly able to determine bail in Virginia. So it’s entirely
outside the jurisdiction of the SDNY to order a detention based on what happens in
Virginia~_all it accomplishes is deadlock where the plaintiff is remanded from the
Virginia’s case but simultaneously banned from ever addressing the Virginia issue
because. .. he’s remanded in federal custody. ln fact, the court specifies no other
event but simply rules that some obscure danger exists; some unspecified ambiguous
danger. So, the plaintiff is remanded based on a violation of an ambiguous
unconstitutionally vague release condition per 3148(b)(1)(B) and ruled that the
plaintiff is a danger per 3148(b)(2)(A) and therefore ordered remanded However,
3148(b)(2)(A) refers _to 3142(g) again to determine if there still exists conditions of
release that can assure that the plaintiff will not pose a danger; remand to federal
custody can NEVER be used as punishment
a. Once again 3142(g) is violated as has occurred continually-the plaintiff is
legally entitled to a thorough determination of what specific danger he poses to

the community and what conditions nullify that danger. 3142(g)(4) states as a

consideration, “the nature and seriousness of the danger to any person or the

community that would be posed by the person ’s release In review of 3142 and

US v. Salerno it is abundantly clear that Congress and the Supreme Court

interpreted any detention hearing on danger to specify the danger and

appropriately discuss potential conditions that would adequately quell that danger.

Hence, the communication of the danger and threat is paramount to the

determination that no possible conditions can assure the public safety. This never

occurs in ANY of the plaintiff s bail determinations Not once. How can the
plaintiff be declared a danger that must be disabled if no identified danger or
articulated threat is communicated?

(1) If the threat is simply computer-related then simple monitoring clearly ends
that threat~_there is never any need to detain any individual on the sole basis
of a prediction of some future crime to be committed on the internet; internet
monitoring is ALWAYS able to quell that threat

(2) Without the definition of the threat and a discussion of mitigating factors and
conditions of release, we are left with an oppressive system where a judge can
leave “danger” ambiguous and the threats undefined and order detentions
without due process Hence, each and every bail hearing has resulted in an
incredulous violation of procedural due process and an indefinite assault on
the plaintiffs liberty-18+ months of substantial losses and irreversible
damage.

 

Case 1:19-cv-03346-CI\/| Document 2 Filed 04/12/19 Page 35 of 88

]OSHUA ADAl\/l SCHULTE vs THE UNITED STATES OF AMERICA
”__M_________._________M

b.

The plaintiffs remand has the appearance of punishment The interruptions of the
plaintiffs attorney during his arguments the statement that it’s a “convenient
misunderstanding”, the lack of understanding in the Virginia case per the '
statement that the “victim has been identified”, the refusal to even ask pretrial
services about its conversations with both the plaintiff and his cousin, and finally
the ruling that NOW somehow danger exists following the plaintiffs cousin using
the internet and Virginia arresting the plaintiff for allegations that were known
about in August, that NOW, a danger exists without specifying what danger or the
causes that created the danger besides the Virginia issue (which the court has no
jurisdiction) indicate a decision intended to punish the plaintiff. However, this is
not the legal remedy for the belief that a court order was violated--that is what
contempt of court is for.

(1) The court’ s ire is likely due to the prosecutor’ s disingenuous letter sent to the
court intending to manipulate the court by omitting the facts and spinning lies
The prosecutor purposefully misled and manipulated the court by not telling
the court that the plaintiff s cousin lived with the plaintiff and had approval by
pretrial services to use his laptop, access his email, and manage his affairs
This omission led the court to the remand decision

(2) lt’s also worth informing the court that the FBl had the alleged sexual assault
pictures for 6 months and only sent them to Virginia when the plaintiff was
released on bail in a blatant attempt to have him arrested and remanded

(3) Most incredulously, the FBI frequently patrolled the plaintiffs apartment
complex and harassed neighbors friends and the staff inquiring if any of
them saw the plaintiff in an attempt to have him remanded They purposefully

` and maliciously sought his remand from the day he was released and have
ruthlessly pursued that end above all else.

4. Summary: The release condition banning the plaintiff from the entire internet and all
electronic devices is unconstitutional. The judge’s ruling was vague in that it did not
ban third parties from using the internet, and the plaintiffs cousin’s use of the

internet did not violate the court’s order nor was it a malicious attempt to circumvent
the judge’s order since both individuals sought out pretrial services to ensure
procedure was followed

race-csra

18|'?age

~_Arguments from A_ (same bail hearing procedural violations)
-_Arguments from B_ (unconstitutional release conditions)

Statute requires clear and convincing evidence of violation

Statute requires revocation only if no possible release conditions exist
Plaintiff made every honest effort to'abide by Court order

Ergo, not possible that no release conditions exist

 

Case 1:19-cv-03346-CI\/| Document 2 Filed 04/12/19 Page 36 of 88

]OSHUA ADAl\/l SCHULTE vs THE UNITED STATES OF AMERlCA
MMW

D. Pretrial incarceration as currently implemented is illegal as it violates The Bail Reform
Act of 1984 and the US v. Salerno Supreme Court decision, unconstitutional as it violates
the lst, 2“d, 4“`, 5“‘, 6th and 8th amendments and inhumane as it immorally punishes those
accused of a crime through indefinite incarceration and psychological torture where life,
liberty, and property are forfeit in the most incredulously lin-American and unjust process
imaginable
l. The current implementation of pretrial detention incarceration violates US v. Salerno

a. ln arguing for the constitutionality of the Bail Reform Act and pretrial detention,

the Supreme Court held that one of the reasons pretrial detention was
constitutional was “the maximum length of detention is limited by the speedy trial
act. ” ln reality, this is not true at all as each court appearance ends with the judge
overruling the defendant’s right to a speedy trial thereby rendering this argument
inert and long-term, indefinite incarceration not only possible but the standard
Many inmates spend 2, 3, 4+ years in federal prison as they fight their case-this
was not what the Supreme Court legalized nor the interpreted legislative intent
and thus the current implementation of pretrial incarceration is illegal. In fact,
Salerno specifically stated that it was possible despite their ruling that a specific
instance of pretrial detention could be unconstitutional if indefinite:

“We intimate no view as to the point at which detention in a particular case might become

excessively prolonged and therefore punitive, in relation to Congress ’ regulatory goal ”
(Salerno, p. 755).

191§>_age

' (1) The invocation of a speedy trial is not always realistic as with the plaintiff s
case where there are petabytes of data that need to be analyzed lf the plaintiff
asks for a speedy trial without review of all discovery then exculpatory or
important information could be missed The government has a major
advantage in the money, personnel, and access to discovery

(2) The federal prosecutor slow rolls discovery; in the plaintiff s case the
prosecutors held on to evidence for over a year and released all the evidence at
the discovery deadline Why turn over discovery at a reasonable time when
you have the defendant enslaved and tortured?

(3) There are also many events that arise outside of a defendant’s control-for
example in the plaintiffs case, he had an attorney leave his firrn, the plaintiff
was banned from working and unable to continue to pay his attorneys he was
scammed while in federal prison out of hundreds of thousands of dollars his
other attorney(s) failed to get cleared to work on the classified discovery, etc.

(4) Plaintiff did not see unclassified discovery for 9 months in his case

(5) Plaintiff did not see classified discovery for 12 months in his case

(6) Plaintiff did not receive most discovery for 16 months in his case

 

Case 1:19-cv-03346-CI\/| Document 2 Filed 04/12/19 Page 37 of 88

' ]OSHUA ADAM SCHULTE vs THE UNITED STATES OF AMERICA
W

(7) USG literally has tens of thousands of employees millions of dollars and
several federal agencies to dedicate to discovery review-the plaintiff has one
attorney and one paralegal; is this fair?

(8) Therefore, since there is no longer any time limit or serious constraint to time
spent incarcerated for the defendant then the current implementation of
pretrial incarceration is unconstitutional. Often times the defendant can even
spend as much time or more than the guidelines for the crime. There are too
many unknowns and too many events outside the control of the defendant and
even the court, to limit the time the defendant languishes in federal prison. ln
fact, almost nothing at all was accomplished in the plaintiffs case for a year-
to date, there is not even a motions schedule set yet How long must the
plaintiff endure torture before he even gets his trial?

b. Permissible regulation vs. impermissible punishment 18 U.S.C. § 3142 is used as
an excuse to send those legally presumed innocent to federal prison. Today, there
is NO DIFFERENCE between pretrial detention for the legally innocent and
federal incarceration for the legally guilty; therefore the Bail Reform Act is
applied illegally as it is used to punish the accused

“... T he majority concludes that the Act is a regulatory, rather than a punitive, measure T he
ease with which the conclusion is reached suggests the worthlessness of the achievement T he
major premise is that

[u]nless Congress expressly intended to impose punitive restrictions the punitive/regulatory
distinction turns on ‘whether an alternative purpose to which [ the restriction ] may rationally
be connected is assignable for it, and whether it appears excessive in relation to the
alternative purpose assigned [to it] ’.

Ante at 747 (citations omitted). T he majority finds that ‘Congress did not formulate the
pretrial detention provisions as punishment for dangerous individuals ’ but instead was
pursuing the legitimate regulatory goal ’ of preventing danger to the community ’. Ibid.
Concluding that pretrial detention is not an excessive solution to the problem of preventing
danger to the community the majority thus finds that no substantive element of the guarantee
of due process invalidates the statute.

T his argument does not demonstrate the conclusion it purports to justi]j). Let us apply the
majority ’s reasoning to a similar, hypothetical case. After investigation Congress
determines (not unrealistically) that a large proportion of violent crime is perpetrated by
persons who are unemployed lt also determines equally reasonably that much violent crime
is committed at night From amongst the panoply of ‘potential solutions ’, Congress chooses
a statute which permits after judicial proceedings the imposition of a dusk-to-dawn curfew
on anyone who is unemployed Since this is not a measure enacted for the purpose of '

ZVO|P,age

 

Case 1:19-cv-O3346-CI\/| Document 2 Filed 04/12/19 Page 38 of 88v

]C)SHUA`ADAl\/l SCHULTE VS. THE UNITED STATES OF AMERICA
W

punishing the unemployed and since the majority Fnds that preventing danger to the
community is a legitimate regulatory goal, the curfew statute would, according to the
majority ’s analysis be a mere regulatory ’ detention statute, entirely compatible with the
substantive components of the Due Process Clause.

The absurdity of this conclusion arises of course, from the majority ’s cramped concept of
substantive due process T he majority proceeds as though the only substantive right
protected by the Due Process Clause is a. right to be free from punishment before conviction
T he majority ’s technique for infringing this right is simple.' merely redefine any measure
which is claimed to be punishment as “regulation ”, and, magically, the Constitution no
longer prohibits its imposition ” (US v. Salerno 481 US 739, 759- 760 (1987) Marshall, J.,
dissenting).

How has pretrial detention incarceration worked in practice, today, 30 years after the ruling‘?

(1) “Detainees must be housed apart from convicts”_~the plaintiff is at the
Metropolitan Correctional Center (l\/Ianhattan’s Guantanamo) housed with
convicted felons Strangely, the federal government believes that as long as all
the convicted felons are on one unit of the same federal prison and pretrial
inmates are literally across the hall on the same floor then this is satisfied
Does that sound right? Should convicted felons and pretrial inmates be housed
at the SAME federal prison? All this signifies is that the BOP and federal
government treat convicted felons and pretrial inmates as if they were the
same thing; even though convicted felons are at the facility to be punished
pretrial inmates are at the SAME facility and experience the exact same
livelihood and yet, -the same treatment is NOT punishment for pretrial
inmates? How can this be? So, as long as we call'it different things for pretrial
inmates and convicts both can be SENTENCED to the exact same
PUNISHMENT-federal prison.

(2) “T he government however, has never argued that pretrial detention could be
upheld if it were punishment”’-_the government addressed this predicament
through double-speak and redefining “punishment” as “detention”-once you
say, “oh, we aren’t punishing anyone, just detaining them to prevent future
crime”, then it somehow becomes legal. This is nothing but self-delusions and
‘alternate facts’ that the federal courts use to fool themselves into believing
that they are not raping the Constitution (they are). This IS punishment and
any contention of this CLEAR FACT is simply denial. l offer the federal
judiciary to spend a night in “detention” and then see if they still believe their
bullshit. The plaintiff is at a maximum security federal prison under the
Federal Bureau of PRISONS. The plaintiff has a Federal INl\/IATE number.
When the plaintiff uses the illegally wiretapped phones the recipient is

21|':3‘ag'e

 

Case 1:19-cv-O3346-CI\/| Document 2 Filed 04/12/19 Page 39 of 88

]OSHUA ADAM SCHULTE vs THE UNITED STATES OF AMERICA

ZZlgf>age

notified that the call is from an INMATE at a FEDERAL PRISON. How can
this be anything BUT punishment? Prison is by definition, PUNISHMENT.
Let’s define some key terms: Prison-A place or state of CONFINEl\/IENT
especially for CRIMlNALS; Prisoner_A person DEPRIVED of liberty, The
plaintiff is a federal prisoner along with all other convicted felons There is no
distinction at all from federal prisoners who are pretrial and who are
convicted The “cadre”, who is a convicted felon, actually has l\/IORE rights
privileges and amenities such as increased visit time, recreation time, the
ability to travel outside of prison, no cages to be locked inside, etc. So, in
actuality pretrial inmates suffer the WORST prison conditions In fact, the
prison conditions at detention centers are so poor that medium, low, and
minimum federal prisons have significantly increased treatment and amenities
that pretrial inmates quickly plead guilty so they can be transferred out of the
pretrial detention hellhole and into a reasonable and more humane facility
(albeit not THAT much more humane). ln order for a facility to even by
considered not punishment it must be more tolerable and have better
conditions than the lowest security federal prison. Period Detention centers
must be as close to liberty as possible to avoid punishment IF the intent is
truly just to prevent some future crime then there is no need for prison at all.
Detention centers must be hotels with internet access the ability to walk
around the facility freely and to go outside. You must be able to have as many
visits and visitors as you want and essentially possess every single liberty
possible EXCEPT the ability to leave the facility. THAT is detention. lf, truly,
the legislative intent was to safeguard the community or individuals in the
community then it should be sufficient to merely monitor an individual’s
movements or at MOST the resort where PEOPLE, accused people not
federal prisoners can live and be happy-or at least content Indeed, this
would motivate the government to hurry cases along instead of drag them out
forever to torture pretrial inmates People’s lives and livelihood must be as
minimally impacted as possible. Yet, the government has done the exact
opposite and turned detention into incarceration at a federal prison with
convicted, federal prisoners run by the Bureau of Prisons. So l ask again, how
is this not punishment? When it quacks like a duck, when it waddles like a
duck, it’s a duck! No deceptive double-speak can turn what pretrial inmates
endure each and every day into anything but torturous punishment Pretrial
inmates are shackled from head-to-toe anytime they are moved and treated
like criminals The corrections officers even remind pretrial inmates that they
are there for punishment; So, pretrial inmates are housed in a maximum
security prison administered by the Federal Bureau of Prisons with less rights
privileges and amenities than convicted prisoners serving sentence in

 

Case 1:19-cv-03346-CI\/| Document 2 Filed 04/12/19 Page 40 of 88

]OSHUA ADAM SCHULTE vs THE UNITED STATES OF AMERICA
MMW

231-rage

medium, low, and minimum security prisons-where the inmates are there
specifically to be punished, and yet, the pretrial inmate is there NOT to be
punished? “Contradictions do not exist Whenever you think that you are
facing a contradiction check your premises You will find that one of them is
wrong. ” lndeed it is a logical impossibility that pretrial inmates co-exist with
convicted felons and experience the same or worse liberty constraints but
pretrial inmates are merely “detained” and convicted felons “punished”. lf
detention is not punishment then what’s the difference between detention and
punishment‘? Nothing. There is literally no difference To everyone in federal
prison it is abundantly clear that you are guilty until proven innocent Only the
na`i've public still believes a presumption of innocence orjustice still exists in
America-until they too are picked off by the Police State and learn this
horrible truth: Detention is punishment

(3) Federal prison for pretrial inmates is not merely punishment We punish our

kids by placing them in timeout, taking their access to their phones
computers or internet; by grounding them and restricting their liberty, The
government has done this to pretrial inmates but so much more (yet this adult
version is not punishment?). Pretrial incarceration violates international law as
well as the 8th amendment against cruel and unusual punishment The Federal
Detention Center is the WORST kind of psychological warfare imaginable as
the State utilizes the unconscionable conditions of torture to exert maximum
pressure to coerce quick guilty pleas Most pretrial inmates are placed in 70f`t.2
bathrooms for two that consist of metal bunk beds a metal desk and slide-out
stool, lockers toilet, sink, plastic mirror, and a small, barred window. The
toilets and sinks are frequently broken, partially functional, and leaky. The cot
“mattresses” are small and frequently cut in half-pretrial inmates are given a 5
single bedsheet and blanket as the BOP blast the AC all day and night to
subject them to the extreme cold. There are limited cleaning supplies which
pretrial inmates must purchase such as soap and toilet paper as the tiers and
prisons themselves are coated in bacteria, specifically staphylococcus that
runs rampant along with hepatitis C. The few showers for the unit of 96 are
broken with no shower heads visible black mold, and an overall disgusting
state lneffective ventilation causes unsafe, contaminated air. Pretrial inmates
are forced to live in the 1800s-there’s no modern technology whatsoever.
They wash their clothes in the sinks or showers use antiquated typewriters
and pen and pad; there are no microwaves, ovens or even first aid Basic
things most people take for granted are banned like pillows belts shoestrings
phones and all electronics 0ther basic things you take for granted are
missing or broken-no toilet seats or lids no real razors, no appliances
including refrigerators (though you technically live in one). Pretrial inmates

 

Case 1:19-cv-03346-CI\/| Document 2 Filed 04/12/19 Page 41 of 88

]OSHUA ADAM SCHULTE vs THE UNITED STATES OF AMERICA
m

are locked inside their cages for at least 12 hours each day where they do
periodic standing counts and inspections-oh are you sitting and writing or
standing on a chair during standing count? NEI! The Nazis take great pleasure
in their command over human life and will make demands just to see the
monkeys dance 24-hour full lockdowns are commonplace and can occur for
any reason from fights BOP parties or the cutoff of all plumbing-in these
situations there is no running water most of the day_-no way to flush a toilet
all day long as feces just sit and accumulate in the bowl all day (or try holding
it). Additionally, on those days the food is frozen solid and expired-_meats
from decades ago that is discolored and have foreign growth. On normal days
the food is high in sodium, meager, and inedible; this low quality, disgusting
food would be illegal to feed your dog. Pretrial inmates often lose weight
unless you shell out money you can t afford for commissary; pretrial inmates
must purchase this overpriced, even- -higher- s-odium and unhealthy commissary
just to survive Aside from these inhumane conditions most pretrial inmates
are taken outside to the roof anywhere between 0-3 hours per week for a
maximum of 1 hour; permitted 1, l hour visit of up-to 3 people per week; 5
hours of monitored expensive phone use per month that can only be utilized
in 15 -mmute chunks per hour; and TRULINCS restricted text- only email
access to family for 5 cents per minute The phone and email systems are all
recorded to use against the inmate in court-there is no privacy or 4h
amendment permitted to those accused of a crime There 1s also limited
access 1-2 hours per week, to go to the law library and review discovery.
Worst of all, there is rarely any staff available in the units and none who can
provide assistance There is also limited to no healthcare-_no regular dental
cleaning or health checkups. Most people are missing teeth and unable to get
care There is a single government doctor with thousands of inmates and no
care or oversight Nothing-detention centers try to push all health costs to
the designated prisons so those who want to fight their case in pretrial are
punished with literally no healthcare What about psychology? Most days
pretrial inmates simply worry. There is nothing to do but worry, anxious and
depressed-not only for yourself, but loved ones who are just as helpless and
hurt by the loss of your liberty. The vast majority of inmates have children
who are confused why their father doesn’t come home; was it something they
did‘? Does daddy not love them anymore? Who is going to teach them and
play catch? Truly, the devastating torture of pretrial detention extends in every
direction and decimates all family and friends in its wake Pretrial inmates
endure endless torture each and every day. Certainly, they feel punished

(4) Now' what about pretrial detention under Special Administrative Measures
(SAl\/ls)‘? SAMs is a secret process by which the Attorney General of the

 

Case 1:19-cv-03346-CI\/| Document 2 Filed 04/12/19 Page 42 of 88

]OSHUA ADAM SCHULTE vs THE UNITED STATES OF AMERICA
m

United States of America orders the BOP to torture a particular inmate The
plaintiff spends 24 hours a day, 7 days a week in his cage the size of a parking
space There is no mirror like in normal cages there is no hot water like in
normal cages and the cage windows are all blacked out-specifically to
prevent the inmate from looking outside, which there is no reason except to
purposefully punish and torture him. The antiquated technology such as
typewriters pen, and pad? All banned-the SAMs inmate cannot possess a
pen to write or a notebook to write in. Roof recreation 0-3 times per week?
Never for SAMs. The commissary so you can eat and survive? Restricted as
punishment for SAMs. A visit each week? l per month-plus the visit is
recorded and will end if anything is said that displeases or disparages the FBI.
5 hours of phone use per month? 30 minutes with the same FBI restriction
TRULINCS email access? No, not even for your attorney. Speaking of which,
no contact attorney visits for SAMS inmates-no exchange of documents with
your attorney (you cannot write anyway). 1-2 hours per week for law library
access and discovery review? Never for SAMs. You cannot use the library as
punishment You cannot view your discovery or assist on your own case as
punishment Healthcare? Can’t get less than zero; lf you do a hunger strike
they will come up and force a feeding tube down your throat_-if that counts
Additional torture is sleep deprivation: 24-hour blindingly bright lights to
torture you, freezing cold air and no heat to torture you, and noise all night
long. The religious services you could attend before? The classes you could
teach? The attempts at companionship? Banned ln fact, the keys to your cage
are held by the lieutenant who isn’t always on the floor-and in case of any
emergency or catastrophe, SAMS inmates are sentenced to die This is the
very definition of cruel and unusual punishment-torture True, the BOP does
not actually waterboard anyone_but they aren’t trying to get information out
of pretrial inmates just make them suffer. The Federal Terrorists have
perfected torture and terrorism over the years_-waterboarding is child’s play
compared with the malevolent system they’ve constructed

(5) Psychological warfare, helplessness and inhumanity-Rehnquist and the

Supreme Court can twist and manipulate words and argue until they’re blue in
the face_they can convince themselves that this is justice, that this is legal,
“permissible regulation”, but it’s nothing more than self-denial. The plaintiff
has never been so severely limited and all liberty taken from him so easily.
The effortless decision and order from a judge to deprive the plaintiff from
every single liberty-is truly devastating and painful each and every day of
his life Try to tell him and others that this isn’t punishment_don’t lie to
yourselves this is diabolical; there is no greater evil a government can impose
on its people than indefinite incarceration, torture, and murder. The plaintiff is

 

Case 1:19-cv-03346-CI\/| Document 2 Filed 04/12/19 Page 43 of 88

]OSHUA ADAl\/l SCHULTE vs THE UNITED STATES GF AMERICA
M_______M-_

26|?age

an innocent man; one of countless innocent men punished each and every day
for crime(s) never committed Yet, he is punished all the same as he has been
accused_which is sufficient in America to bestow infinite torture; it is legal
in America to torture a man accused _by the government lt’s a daunting task
for an innocent man to prove his innocence in America. The truth and facts
don’t matter as the prosecutors cherry-pick, manipulate data, fabricate
evidence, and outright lie They don’t even need actual proof anymore, but
instead rely on coercion of convicted felons_you need only sell your soul to
the devil and testify to whatever the prosecutor demands in exchange for your
life Prosecutors are soulless despicable, ruthless clemons who care of nothing
and no one except their own political ambitions and are ready and willing to
destroy innocent lives for recognition and personal gain that may lead to their
goal. Can such a broken system ever actually be fair or just? How can the
plaintiff properly defend himself from within federal prison, denied every
access and resource that the government is granted‘? The government gets
Palantir and big data analytics to evaluate massive amounts of data quickly-
the plaintiff doesn’t even get the internet, computer, or a phone The plaintiff
did not even get the lawyers that he interviewed and picked to represent him.
No, since he was locked away and presumed guilty at the point of a gun from
the start of this entire process he was banned from working-banned from the
most American founding principle and the right to the fruits of his own labor.
Without working, he could no longer afford to pay his attorneys--nor his y
apartment or anything else for that matter. Just as it is unjust and illogical to
put a man in prison for debts he cannot pay, similarly locking a man in prison
at the onset of criminal proceedings only ensures his fate ls any of this fair?
No, it’s clear why the government wins 99% of all cases_through tactful
guileful coercion and a legislated handicap. Nowhere else in government are
they so efficient except When it comes to oppression: The United States
government can’t deliver mail accurately and efficiently, it can’t balance a
budget, manage a project without going over budget, run a Navy without ships
colliding, determine if Suddam really has WMDs run healthcare exchanges
find Zalwahari, keep drugs out of prisons but the United States government
can achieve plea deals and correctly arrest and run criminal investigations at
99% efficiency? Huh? Does that sound right to you? lt’s abundantly clear to
all who have faced off against the ruthless clemons of this diabolical system.
lndeed, the government is granted an extreme handicap; the defendant
shackled, is mortally impaled by a knife and then paraded out before the
people in armor to feign fairness and disguise the incredulous lopsided
battle-the facade that is American justice lt’s David v. Goliath where David

 

Case 1:19-cv-03346-CI\/| Document 2 Filed 04/12/19 Page 44 of 88

]OSHUA ADAl\/l SCHULTE vs. THE UNITED STATES OF AMERICA
W

is crushed every time but that one shot in a million. This hopeless realization
is what coerces so many into pleading guilty-the innocent included

(6) These “harsh conditions” are recognized by the courts as is MCC as
“Manhattan’s Guantanamo”-ludges routinely if not always downward
depart prisoners who have had to endure MCC; Months or years of a
defendant’s sentence is subtracted for endurance of these harsh,
unconscionable and illegal conditions Thus the justice system itself does
legally recognize MCC as a federal prison with conditions far worse than most
prisons

(7) lnmates’ life is forfeit in federal prison. Should a natural disaster, fire, or
something else occur inmates will be left to die in their prison cell. The
officers are not trained to assist prisoners and instead are directed to abandon
them to their deaths-there are no fire drills no fire escapes nothing but solid
concrete An impenetrable federal prison that’s impossible to escape-even in
cases of emergency. Additionally, when taken from the facility the corrections
officers who chain and escort prisoners are authorized to use deadly force
against the prisoners if they attempt to flee-truly, the BOP does not consider
pretrial inmates human beings nor anything but a federal prisoner for them to
torment and punish.

(8) Finally, the worst part, legally, is the inability for the plaintiff to meaningfully
contribute to his defense from prison_-exactly what the Federal Terrorists
want They don’t want anyone to contribute and challenge them. The plaintiff
is not even permitted to write or review his discoveryl The most important
and powerful tool, the internet and computing, is denied to the people who
need it most The plaintiff is constrained while the government has unlimited
resources at its disposal. The plaintiff is forced to trust his entire life to a
stranger and pray they care as much as he does about his life-they can’t. The
plaintiff is entirely ineffective in his own defense as he is illegally punished
for allegations legally presumed to be untrue-but the punishment itself limits

him in such a way as to all but guarantee failure at trial.

c.. The Supreme Court ruled in US v. Salerno that pretrial detention was not facially
unconstitutional as it saw certain cases where such detention could be
constitutional provided “numerous safeguards” existed To that end, the court
ruled the Act carefully limits the circumstances under which detention may be
sought to the most serious of crimes the arrestee is entitled to a prompt hearing
the maximum length of detention is limited by the Speedy Trial Act, and detainees
must be housed apart from convicts. Thus, the Act constitutes permissible
regulation rather than impermissible punishment” (Salerno, p. 740- 741 ), The
current implementation of pretrial detention in 2019 is drastically different from
the vision of Congress and interpretation of the Supreme Court in l987--pretrial

 

Case 1:19-cv-03346-CI\/| Document 2r Filed 04/12/19 Page 45 of 88

]OSHUA ADAM SCHULTE vs THE UNITED STATES OF AMERICA
W

2.

ZS|Page

detention is prolonged and no longer limited by the Speedy Trial Act since in

practice the rights of the accused are waived in every court appearance and the

government is never pressed to turn over discovery quickly, but rather waits
months and even years before full disclosure; there is no separate housing or
distinction among convicted felons and finally the inhumaner harsh conditions
are inherently worse than convicted felons housed in low security federal prisons

T he major issue is almost certainly the management of pretrial detention by the

Federal Bureau of Prisons-whose primary job is to punish; there will almost

certainly never exist any scenario where a government bureau charged primarily

with punishment can effectively “detain” individuals and thus pretrial detention
becomes pretrial incarceration The courts must stop hiding behind this notion of

“detention” and “regulatory interest” as there is no doubt pretrial incarceration is

punishment; there is no scenario in which convicted felons serving their sentence

at a minimum security camp should have better living conditions and amenities
than pretrial inmates who have not be convicted Hence, it logically follows that
punishment must always exist unless pretrial inmates receive more liberty and
less harsh conditions than the lowest security prison designed to punish.
Current implementation of pretrial detention violates the Constitution across the
board-151 2“d, 4th, S‘h, 6“‘, 8th amendments and is an abomination to justice
Permissible regulation morphs into impermissible punishment as liberties that should
be retained and could easily exist in an alternate system are unlawfully denied Once
again, the fundamental problem rests with the Bureau of Prisons (and State
equivalents) as they attempt to apply the same rules and liberty restrictions to
sentenced inmates and pretrial inmates where there should be a stark distinction.
“We intimate no view on the validity of any aspects of the Act that are not relevant to
respondent ’s case. Nor have respondents claimed that the Act is unconstitutional
because of the way it was applied to the particular facts of their case. ” (Salerno, p.
755 ). Indeed, the particular facts of the plaintiffs case render the implementation of
pretrial detention unconstitutional.
a. 1St amendment violated by current implementation of pretrial detention:

(1) Freedom of Speech~There is no freedom of speech while incarcerated behind
bars You are restricted from calling and emailing people based on the BOP
rules and are only permitted 5 hours (30 minutes for SAMS) of phone calls per
month as well as severe restrictions on email (banned for SAMS). You are
limited to 1, l-hour visit per week (per l\/lONTH for SAMS). SAMS inmates
are also subjected to immediate cancellation of their calls and visits if what is
said displeases the government You are completely forbidden from internet
access and social media in direct violation of Packingham vs. North Carolina.
Any exercise of free speech to a corrections officer or failure to obey any
commands are met with punishment

 

Case 1:19-cv-03346-CI\/| Document 2 Filed 04/12/19 Page 46 of 88

]OSHUA ADAM SCHULTE vs THE UNITED STATES OF AMERICA
m

ZS|Yage

(2) Freedom of Religion_-SAMS inmates are directly banned from practicing
their religion or congregating. Religious services take place and SAMs
inmates cannot partake

(3) Freedom of the Press-you cannot publish anything from prison. All
correspondence is carefully reviewed and meeting with the press is banned by
the prison. SAMs inmates cannot publish articles or books and are banned
from communicating with publishers SAMS inmates are also banned from
writing literature and, in the plaintiffs case, the FBI has directly confiscated
and deleted all literature that it found displeasing.

(4) Freedom to peaceably assemble-inmates cannot assemble in prison. Any
congregation of large groups is broken up. The plaintiff can’t even leave his
cage to assemble because of SAMs.

(5) The first amendment to the Constitution is non-existent in federal prison as all
rights are denied as if pretrial inmates have already been convicted of a
crime-as punishment All of these rights can easily be granted, but the BOP
simply chooses to punish.

. The 2nd amendment is clearly violated by incarceration as inmates are banned

from accessing legally-owned guns The 2nd amendment does NOT have an
exemption for those accused of a crime

. 4th amendment-All inmates are strip searched in a most humiliating manner

everywhere they go: told to strip off all clothes stand nude in front of multiple
corrections officers show the bottom of your feet, open your mouth and show the
inside; and finally grasp your scrotum, turn around, squat, and cough-there is no
greater feeling of violation than the regular prison strip search. Calls and visits are
recorded and monitored without a search warrant-and then used against you in
court Personal belongings can be searched and seized for any reason without
probable cause lnmates are forced to give blood and urine samples for drug tests
Pretrial inmates have no 4th amendment rights

. 5th amendment-Violation of the Due Process Clause as the presumption of

innocence is denied though indefinite pretrial incarceration and punishment as a
slave owned by the federal Bureau of Prisons and a TOTAL LOSS of life,
liberty, and property without due process

(1) Life is forfeit~_ln the event of a natural disaster, pretrial inmates will be left
to die lf the plaintiff is later found to be innocent then that act of letting him
burn to death is a clear 5th amendment violation.

(2) Assume not Assume that pretrial detention, as implemented does NOT
violate due process You are detained pretrial and are denied all constitutional
rights as detailed here due to the government’s interest in public safety. You
are denied medical and dental care you would have normally received; you
lose money because you cannot work, education because you cannot attend

 

Case 1:19-cv-03346-CI\/| Document 2 Filed 04/12/19 Page 47 of 88

]OSHUA ADAM SCHULTE vs THE UNITED STATES OF AMERICA
WM

any schools or take an online class or even stay updated in your ever-changing
field of expertise; You lose friends and relationships wither and die as
indefinite incarceration destroys your precious life in almost every way. Your
reputation, finances and social life lay in ruin. A jury of your peers then finds
you innocent of the charges and you are set free For what crime did you serve
all those years in federal prison and suffer such catastrophic losses? Surely
you could not be a danger as you did not even commit the crime_you were
declared innocent Yet, your career is irreparably harmed-your skill-set has
now expired and you can’t afford the continuing education to update your
knowledge colleagues and rivals have now gained years of experience over
you, your finances will never allow you to retire anymore etc. No
indemnification can give you back these substantial losses incurred let alone
the torture suffered and psychological impact while incarcerated Alas, you
were found to be INNOCENT therefore there is no valid punishment or due
process to deprive you of life, liberty or property-_but you WERE clearly
deprived of all three therefore contradiction Pretrial incarceration must be
incompatible with due process

(3) Procedural Due Process-is the current implementation of the deprivation of

life liberty, and property fair and legal?

“Section 3142(79 provides the arrestee with a number of procedural safeguards He may request
the presence of counsel at the hearing, he may testijj) and present witnesses on his behalf as well

as projfer evidence, and he may cross-examine other witnesses appearing at the hearing If the
judicial officer finds that no conditions of pretrial release can reasonably assure the safety of

other persons and the community, he must state his findings of fact in writing, 3142(1), and
support his conclusions with ‘clear and convincing evidence ’, 3142@. ” (Salerno, p. 741).

SO|Page

But at the plaintiff s first and second bail hearing-how was he to prepare
tech witnesses? How could they testify without access to the machines or
data‘? They would need time to prepare-_the government had 6 months to
prepare at the detention hearing and the plaintiff had zero time Literally, the
plaintiff was arrested in the dead of night and brought before the magistrate in
chains without warning, no heads-up, and certainly no preparation time The
prosecutor turned over no evidence as the plaintiff had not yet been indicted-_
so the plaintiff could not even review any of the evidencel There is no fairness
here No impartiality No due process The plaintiff could not testify or
present witnesses as required by law because he had no time to prepare find
witnesses or review the evidence presented against him. The bail hearing is
initiated once the government is ready so they have all the time in the world to
prepare and practice The plaintiff could not proffer evidence as he could not
review any evidence against him_~imagine your shock and surprise after an

 

Case 1:19-cv-03346-CI\/| Document 2 Filed 04/12/19 Page 48 of 88

]OSHUA ADAl\/l SCHULTE vs THE UNITED STATES OF AMERICA
m

31|?3`3§

arrest for something you had no knowledge and did not do. The one thing the
plaintiff did proffer-his successful polygraph to rebut the alleged chats was
ignored because the government did not have them; the plaintiff had no time
or power to subpoena for the evidence in his favor. The magistrate did not '
specify or articulate the plaintiffs alleged danger and failed to support his
conclusion of detention with a written finding of fact ln reality, the detention
hearing was a full trial on day one of the plaintiffs arrest where the
government had unlimited time to prepare and the plaintiff had no time and
was not entitled to any of the evidence against him. lt was only much later that
the plaintiff s team discovered the prosecutor lied and misled the court about
the timeline of events and the FBl agent lied, cherry-picked, and presented
manipulated evidence in the complaint How could the plaintiff possibly
defend himself? How could he possibly defend something that he could not
view-only the prosecutor could proffer and submit evidence Furthermore
the entire determination of the plaintiff s guilt or innocence was left to ONE
judge What happens when the judge is wrong? What happens when the judge
doesn’t properly predict the future? What happens when the plaintiff is proven
innocent_-thus there never could have been any danger? What success rate is
acceptable 90%? Do we accept sending 10% of the accused, who are
innocent, to federal prison? The harsh conditions may coerce them into
pleading guilty-is that due process? 95%? What rate of sending innocent
people to indefinite federal prison do we accept as society? What rate is
acceptable under the Due Process Clause? Clearly, judges are not infallible as'
they are human and therefore mistakes are bound to happen and people
wrongfully found dangerous so, what rate is acceptable? Why even risk
sending one innocent man to indefinite federal prison for a crime he didn’t
commit? lsn’t this why we have a presumption of innocence? lsn’t this why
we have trials? This is why we rely on juries and multiple people to make
such a life-changing decision: to take a man’s entire liberty; only a ruling of
guilt beyond all reasonable doubt can take ALL liberty. lndeed, the
government l\/IUST be ENTIRELY removed from the equation and the
complete liberty deprivation left to the People and ONLY the People The
government was never intended to have the power to take a man’s life liberty,
and property_-this power was specifically reserved to the people The
government derives its power from us the people and we have carefully
dictated the circumstances which the incredible power of government can take
life liberty, or property. This~is due process This is what is enshrined in our
Constitution and charged to the courts~_protections of the people from the
government We cannot ever allow the government to overrule the
Constitution and create a new process to send a man to federal prison-no

0

 

Case 1:19-cv-03346-CI\/| .Document 2 Filed 04/12/19 Page 49 of 88

]OSHUA ADAM SCHULTE vs THE UNITED STATES OF AMERICA
W

matter how “legislative” it sounds this is NEVER acceptable this is NEVER
due process The Constitution is absolutely clear in the 5th and 6th
amendments-only a jury has the power to convict and take all liberty from a
man This is due process The wrongful imprisonment of an innocent man is
such a travesty to justice that our founding fathers sought to ensure that only a

- group of people the jury, can deprive a man of his entire life and only after a
fair trial. Otherwise the wrongful incarceration of an innocent man is so
catastrophic that there can be no dollar amount to properly indemnify-why
else do we have a presumption of innocence? lf we start having hearings and
trials for the accused where a single judge possesses such raw power then We
have lost sight of liberty, truly. Never did our founding fathers intend for a
single man to wield such power to take all liberty and impose an indefinite
federal prison sentence on the FlRST DAY of arrest_-at the first accusation of
a crime This is notjustice. This is tyranny. ln fact, the detention hearing is the
very antithesis of liberty and undermines the entire criminal justice system; it
is facially unconstitutional and must be categorically rejected

(4) Substantive due process that shocks the conscience and interferes with rights
implicit in the concept of ordered liberty_-A determination that the plaintiff is
dangerous and likely to commit some unspecified, future crime and his
immediate incarceration in a maximum security federal prison and denial of
the entirety of the Bill of Rights based solely on the accusation of a crime is
entirely contradictory to the notion of ordered liberty and the presumption of
innocence So far the plaintiff has lost years of his life since the FBl’s illegal
raid-priceless time of his life; all this started when he was just 28 years
old-in his prime and in a great position to grow his business into a mega
corporation specializing in computer security securing both individual and
corporate data, but he has lost all his clients and his LLC has failed and been
dissolved The plaintiff went from no debt, a luscious savings account yearly
maxing his 401(k) and Roth lRA, and an 800 credit score to maxed credit
cards debts to his eyeballs no retirement and the inevitability of bankruptcy.
He has sold or lost all of his personal belongings in this world and doesn’t
have a single possession Not a penny to his name Broke and bankrupt

(5) Aside from financial loses there are also severe human loses that violate
substantive due process:

l’ve lost precious time with family and loved ones l don’t)have the option to talk to my brothers
cousins and extended family because l have to conserve my allocated 30 minutes of calling per
month. l lost time mentoring and teaching my youngest brother programming as he attends
college and most likely learns the wrong way to align braces and indent (the correct answer of
tabs v. spaces is actually to use tabs but have the tabs insert spaces instead of \t). l’m also a huge

32|?‘.2:§@

 

Case 1:19-cv-03346-CI\/| Document 2 Filed 04/12/19 Page 50 of 88

]OSHUA ADAM SCHULTE vs THE UNITED STATES GF AMERICA
M_____________________-_--_-

movie buff and l’ve already missed major blockbuster releases that l would have reserved in
advance at Alamo Drafthouse and enjoyed with family and friends l’ve missed weddings and
other major life events that l can never get back. l’ve lost 401bs as my health has severely
deteriorated as has my parents’ as the stress frustration, and depression have affected more than
just me. 1 receive no dental and minimal medical treatment for my congenital heart defect l’ve
lost all my hair and what remains is turning gray-_and all before l turned 30. l don’t get the right
to hire and use my own lawyer because incarceration disrupted my steady income l don’t get to
meet my attorney or attend religious services as l want l don’t have an opportunity at all to
participate in my own defense There is so much that l want to do that’s forbidden l’d like to
wake up each day without hearing the jangling of keys and presentment of my substandard
breakfast at 6:30Al\/1 through my cage’s food slot l’d like to choose want to wear each day, what
to eat, where to go, what to do. l miss living life; it’s a sharp pain in my chest l miss fresh air,
daily exercise; to wash my clothes in a real washer and dryer-oh to take a hot shower once
more To read in an open courtyard, walk my dog, to play League of Legends Overwatch, or
Eve. . . just to be with my family; to tutor my brother, hug my mother, and embrace my cousins
aunts, and uncles. There is so much we take for granted in life .. lndefinite federal prison for a
crime you did not commit truly gives you a new perspective on life and insight to who your real
friends are and what’s truly important in life Gh, to live once more-to be free What is the
purpose of life but to live? To enjoy, appreciate and stretch each moment as if it’s your last; we
know not the hour in which the Lord will come for us.

lt’s as if l’m already dead; America has murdered me and left me as a wraith with a provisional
existence of unknown limit The days are agonizingly long and painful, while the weeks months
and years seem to fly by in my warped dimension of non-existence My only solace is when I’m
able to fall asleep and lose consciousness-where l dream of hot showers food, and family; yet,
the disappointment fills me when l awake and discover l still exist l simply pray death take me
from this hell on Earth. The Government has tortured and beaten me; 1 concede 2 plus 2 is 5.

lndeed, 1 have lost all this and much, much more-and for what? Because the government l’ve
served for years has decided that l’m guilty and detained me indefinitely without a trial. So, who
is paying me these years of my life back once l’m found innocent? Who is paying me the
BlLLlONS of dollars in restitution and lost knowledge over these past years? Who is paying me
my reputation back? Can you even put a price on life-on human years? What if Bill Gates’ life
was similarly destroyed by government malfeasance prior to Microsoft? Would he have been
reimbursed the 880 Billion he’s worth today? The problem is you can’t ever know what someone
would have accomplished with the time or what inventions would have been born. The United
States judiciary takes the pessimistic and unethical approach and assumes people will commit
crimes in the future but l ask what good would l have done to society and the world if l hadn’t
been wrongfully tortured-over these past years? lndeed, that is the risk of free will; the courts
have sought to disrupt free will due to some unforeseen, ambiguously predicted, potential, future

33|Page

 

Case 1:19-cv-03346-CI\/| Document 2 Filed 04/12/19 Page 51 of 88

]OSHUA ADAM SCHULTE Vs. THE UNITED STATES OF AMERICA
M

crime This pessimistic prediction of the future and future crimes underestimates people the
power of forgiveness compassion, and free will: the ability for people to make their own
decisions in life and face the consequences The federal government was never endowed with the
power of foresight, omnipotence or the directive to overrule individual liberty on the whim of
any perceived threat thought to maybe exist The United States Government is not God no matter
how much it tries to be So l say again-who is responsible? Who is reimbursing me my life?
This court‘? The prosecutor? The department of justice? The federal government? All of the
above‘? This is exactly why the due process clause was so important to be included in the Bill of
Rights-to protect the people from this incredulous injustice and loss of liberty. The government
can never be allowed to deprive a man of his entire life entire liberties and entire Constitutional
civil rights indefinitely, due entirely to the ability of one man to predict the future-this is
abhorrent to ordered liberty and shocks the conscience only a jury through a fair trial has the
ability to strip an individual of liberties and Constitutional rights Otherwise the totalitarian loss
of liberty is catastrophic and unforgiveable; this is the fascism and oppression our forefathers
revolth against all those years ago. lt rears its ugly head once more to test us-what will be the
outcome? Will we allow America to become the very enemy we claim to fight?

e. 6th amendment_SAl\/ls deny the plaintiff effective assistance of counsel. The
plaintiff cannot review discovery, write and send case information to his attorney.
Additionally, the government seizes his legal documents for use against him.

f. 8th amendment-is pretrial detention punishment? ls the sky blue? lt should be
readily apparent that it is. Call it whatever you like: Detention, a Rehnquist
vacation, voluntold fun, legislative prerogative but at the end of the day it’s
federal pound-me-in-the-ass prison. Plain and simple At the end of the day, the
plaintiff has lost every liberty and complete control over his own life This is the
essence of punishment Pretrial detention is the greatest atrocity of human rights
violations in the country since lim Crow, the fight for civil rights and the
internment of Japanese citizens during WW ll (which, coincidentally, was also
“legislative intent” for “security”). Can you imagine a more cruel and unusual
punishment than PRE-trial incarceration in solitary confinement? Even those
serving 30-year sentences know when they can be released, but not a pretrial
inmate You are impeded from assisting in your own defense and tortured
psychologically as you have no idea at all how long it will take or when, if ever,
you will breathe free air again Contrary to what the Supreme Court or Congress
intended through legislation this is absolute punishment; it is cruel and unusual
punishment as it is indefinite punishment directed towards those not even
convicted

g. Pretrial inmates also lose the ability to vote once incarcerated in federal prison.

3. Summary: The current implementation of pretrial deterith incarceration is torturous
punishment and entirely unconstitutional. lndeed, to every federal prisoner housed in
maximum security prison that has yet to be tried, it is abundantly clear that you are

34|.Page

 

Case 1:19-cv-03346-CI\/| Document 2 Filed 04/12/19 Page 52 of 88

]OSHUA ADAM SCHULTE vs THE UNITED STATES OF AMERICA
_____W___________________-______-

guilty until proven innocent How can it logically be that a pretrial inmate has more
restrictions less liberty, and harsher conditions than those convicted of a crime
serving their prison sentence? lf detention can never be punishment then federal
prison for the detained MUST be unconstitutional; federal prison is a mechanism
used to punish_-it CANNOTjointly be used to detain those legally presumed
innocent Only the naive public, who have not experienced the travesty of the
American justice system, still believe a presumption of innocence exists_~until they
are also picked off by the Federal Terrorists in this slow progression of targeted
oppression through divide-and-conquer. This reality that America punishes the
innocent and tortures those accused of a crime is an inconvenient truth.

a. Pretrial detention can never be used as punishment

Federal prison is punishment

Convicted felons are prisoners to be punished

Plaintiff is at a Federal prison (b) with Convicted felons (c)

Therefore plaintiff is punished

.O.Q-.O.Cr

“Honoring the presumption of innocence is often difficult,' sometimes we must pay substantial
social costs as a result of our commitment to the values we espouse But at the end of the day, t_h__e_
presumption of innocence protects the innocent,' the shortcuts we take with those whom we
believe to be guilty injure only those wrongfully accused and, ultimately, ourselves ”

(US v. Salerno 481 US 739, 767 (] 987) Marshall, .]., dissenting)

E. The Bail Reform Act of 1984 is facially unconstitutional as violative of the 5th
amendment’s Due Process Clause for the creation of a presumption of danger contrary to
the presumption of innocence and the substantive due process guarantee the creation of a
detention hearing immediately upon arrest where the arrestee is denied procedural due
process and the designation to the judiciary to determine an individual’s future actions
dependent upon the actions of past defendants in a shocking violation of BOTH
substantive and procedural due process Finally, the 8th amendment’s excessive bail
clause is violated as all defendants must be granted bail; cruel and unusual punishment
violated as those not yet convicted are subject to federal incarceration, indefinitely

“This case brings before the Court for the first time a statute in which Congress declares that a
person innocent of any crime may be jailed indefinitely pending the trial of allegations which
are legally presumed to be untrue, if the Government shows to the satisfaction of a judge that the
accused is likely to commit crimes unrelated to the pending charges at any time in the future
Such statutes consistent with the usages of tyranny and the excesses of what bitter experience
teaches us to call the police state, have long been thought incompatible with the fundamental
human rights protected by our Constitution Today a majority of this Court holds otherwise Its
decision disregards basic principles of justice established centuries ago and enshrined beyond

35|Page

 

‘Case 1:19-cv-03346-CI\/| Document 2 Filed 04/12/19 Page 53 of 88

]OSHUA ADAM SCHULTE vS. THE UNITED STATES OF AMERICA
w

the reach of government interference in the Bill of Rights. ” (US v. Salerno 481 US 739, 755-756
(1987) Marshall, J., dissenting)

lt is time to finally right this wrong.

l.

36|Page

A detention hearing, or adversary hearing as described by 3142(f) necessitates a
transfer of the burden of proof and presumption to the defense; the prosecutor
proffers evidence that has been gathered for months or even years that the defense is
not permitted to review or even capable of reviewing on the very day a defendant is
arrested. In the vast majority of cases, the defendant is just assigned an attorney at n
arraignment and is clearly ill-prepared to fight the government when the attorney is
barely notified of the case. Hence the defense is forced to concede the government
and consent to detention in violation of procedural due process OR fight a one-sided
battle without any evidence, experts, or witnesses in their favor-also violative of
procedural due process. It’s a lose-lose. ln fact, there may be substantial evidence in
the case which takes months to thoroughly process and ready a defense-but isn’t this
the purpose of a trial? A detention hearing is a mini-trial prosecuted on day one of a
defendant’s arrest where he must present evidence to prove he is not a danger or go
directly to federal prison. How many defendants even fight bail on arrest? How many
defendants go through the entire pre-trial and trial phase without ever asking for bail?
Furthermore, the prosecutor not only doesn"`t have to turn over any evidence to the
defendant at this point in the criminal proceedings, but as you will see in the
plaintiffs case, the prosecutor may well hide and conceal evidence that vindicates the
defendant until closer to trial if at all! Since it is ALWAYS the case that the
government is prepared with evidence against the defendant, ALWAYS the case that
the defense and defendant cannot reasonably access and analyze the evidence
presented in the case nor uncover evidence for the defense, and entirely possible if
not always the case that exonerating evidence for the defense may not be discovered
until much later in the criminal proceedings where the defendant may well languish in
federal prison UNTIL he has presented enough evidence to be released, which is the
presumption of guilt by definition, then it is ALWAYS the case that such a detention
hearing violates procedural due process and is therefore unconstitutional on its face.
The only time a defendant is ready to argue against the government and present
evidence and witnesses to testify on his behalf is at trial-hence no hearing to
determine danger based on this same evidence in a defendant’s case is ever
constitutional as the only time “danger” could be litigated fairly is at trial!

a. Any hearing such as 3142(t) in combination with the creation of a presumption of
danger such as 3 l42(e)(3) is a direct repudiation of the presumption of innocence
as the defendant is required to disprove evidence that the government presents
against him or else be declared a danger and thrown in federal prison.

 

Case 1:19-cv-03346-CI\/| Document 2 Filed 04/12/19 Page 54 of 88

]OSHUA ADAl\/l SCHULTE vs. THE UNITED STATES OF AMERICA

“T he principle that there is a presumption of innocence in favor of the accused is the undoubted
law, axiomatic and elementary and its enforcement lies at the foundation of the administration
ofour criminal law ” (Co]fin v. United States 156 US 432, 453 (1895))

“ Our society’s belief reinforced over the centuries, that all are innocent until the state has
proved them to be guilty, like the companion principle that guilt must be proved beyond a
reasonable doubt, is ‘implicit in the concept of ordered liberty, ’ Palko v, Connecticut, 302 US
319, 325 (193 7), and is established beyond legislative contravention in the Due Process Clause
See Estelle v. Williams, 425 US 501, 503 (1976);1n re Winship, 397 US 358, 364 (1970). See
also Taylor v. Kentucky, 436 US 4 78, 483 (1978),' Kentucky v. Whorton, 441 US 786, 790 (1979)
(Stewart, J., dissenting) ” -

There can be no question that a presumption of innocence is the established law of the land so
the creation of an initial hearing on arraignment where a defendant must rebut a presumption of
danger in a trial where he is unprepared and outmatched in every possible way or face indefinite
incarceration is the very antithesis of the presumption of innocence and reprehensible to the
notion of justice.

b. “Under the Bail Reform Act, the procedures by which a judicial o]ficer evaluates
the likelihood of future dangerousness are specifically designed to further the
accuracy of that determination Detainees have a right to counsel at the detention
hearing 18 USC 3142@. T hey may testijj) in their own behalf present
information by proffer or otherwise and cross-examine witnesses who appear at
the hearing Ibid. T he judicial officer charged with the responsibility of
determining the appropriateness of detention is guided by statutorily enumerated
factors, which include the nature and circumstances of the charges, the weight of _
the evidence, the history and characteristics of the putative o]fender, and the
danger to the community 3142(g). T he government must prove its case by clear
and convincing evidence 3142€). Finally, the judicial officer must include
written findings of fact and a written statement of reasons for a decision to detain.
3142(1). T he Act’s review provisions, 3145(€) provide for immediate appellate
review of the detention decision ” (Salerno, p. 751 -752).

-Are any and of these safeguards even possible? The plaintiff had a slight
advantage over most defendants because he already retained lawyers following
the FBI’s (illegal) raid on his apartment for the alleged unlawful dissemination of
national defense information However, any arrest 6 months later in August of
2017 for an alleged unrelated crime was a complete surprise and utter shock. The
plaintiff was presented a complaint, but no way to adequately prepare, view the
evidence, or have a technical expert or anything_the plaintiff was immediately
thrust into a situation where he was accused of a non-violent, victimless crime
that made him a danger to the community and a presumption for detention. The

37|,@age

 

Case 1:19-cv-03346-CI\/| Document 2 Filed 04/12/19 Page 55 of 88

]OSHUA ADAM SCHULTE vS. THE UNITED STATES OF AMERICA
m

38|'.,Yage>

government prepared for 6 months, and comfortably came out firing away with
Google searches, IRC chats, encrypted containers in Vl\/ls, etc. How could anyone
possibly mount a defense? The plaintiff had no ability to testify as he had no idea
what the government was talking about. He had no evidence to present or proffer
as he had just been kidnapped at the dead of night and was not even entitled to
any discovery until AFTER an indictment How could he offer anything without
spending the same hours poring over evidence as the government? They had the
full resources of the FBI, CIA, and US Attorney’s office for 6 months while the
plaintiff had only himself, his attorney, and one hour. Were they supposed to
conjure up evidence and technical experts? Then, as described in A) the
magistrate never stated the nature and the circumstances of the charges, the
weight of the evidence, or specified the danger to the community. ln fact, the one
piece of evidence the plaintiff DID proffer regarding his security file and
polygraphs was entirely ignored! The plaintiff lost as the magistrate judge ruled
his defense team did not rebut the presumption of dangerousness But, seriously,
how can anyone fight allegations without ANY preparation or REVIEW of the
materials presented? The plaintiff had no idea what the government claimed to
have found-so of course they won. They SHOULD win every single time as the
scale is tipped so far in their favor. lncredulously, the “likelihood of future
dangerousness” is based on what, a prediction of behavior based on past
defendants? How is this possibly due process? Any of this? How is this just, legal
procedure? How is the decision of others relevant to the plaintiff? How can a
judge predict the plaintiffs future after 30 minutes of listening to a one-sided
trial? Next, in the second bail hearing a month later, the prosecutor CHANGED
their entire argument! The plaintiff still wasn’t entitled to the evidence because he
hadn’t been indicted, and of course the prosecutor did not give the defense a
heads up that they were changing their argument The plaintiff s weekend of
preparation was based ONLY on the government’s proffered evidence from the
first bail hearing which they simply changed. This is not fair. This is not legal.
This is notjustice. Today, over a year later, the plaintiff has barely begun
reviewing discovery, but the defense has already discovered enough evidence to
show the prosecutor misled the court. Furthermore, the plaintiff has contributed
substantial resources (his entire live savings), time,- and effort trying to gain equal
footing and the ability to assist in his own defense. These considerable resources,
if directed towards the plaintiffs actual case would have resulted in its dismissal
by now. No doubt, if instead of kidnapped and forced into federal prison by the
State at the point of a gun on arrest, there would be no case. Why should a
defendant have to fight so hard just to ascertain freedom before trial and the
constitutional liberties that are supposedly inalienable? lt’s a mockery of justice.

 

Case 1:19-cv-03346-CI\/| Document 2 Filed 04/12/19 Page 56 of 88

]OSHUA ADAM SCHULTE vs. THE UNITED STATES OF AMERICA
W

c. Thus the safeguards and protections that Rehnquist claims exist pursuant to

3l42(f) are imaginary as the reality is simplex pretrial detention based upon a
hearing where the defendant is presumed dangerous at the onset of the criminal
process necessarily violates the presumption of innocence, procedural due
process, and the Sth amendment, 3l42(j) notwithstanding The inclusion of 3 l42(j)
which simply states that “Nothing in this section shall be construed as modifying
or limiting the presumption of innocence” is simply an acknowledgement that
Congress recognized the Act as unconstitutional and curiously attempted to hide it
behind a statement that wouldn’t be necessary unless the Act violated the
presumption of innocence. It’s like hiding behind a comment of “no offense” after
you have just offended someone-_no, regardless of your claimed “intentions” or
attempts to feign constitutionality, the truth is self-evident. The double-speak of
claiming something inherently illegal to be legal in the text of the law itself is
Orwellian at its core~_the unconscionable absurdity equaled only by its apparent
dupe of America’s highest court. `

“T he essence of this case may be found, ironically enough, in a provision of the Act to which the
majority does not refer. Title 18 U.S.C. 3142(/) (1982 ed., Supp. III) provides that ‘[n]othing in
this section shall be construed as modijj/ing or limiting the presumption of innocence ’But the
very pith and purpose of this statute is an abhorrent limitation of the presumption of innocence

The majority ’s untenable conclusion that the present Act is constitutional arises from a specious
denial of the role of the Bail Clause and the Due Process Clause in protecting the invaluable
guarantee afforded by the presumption of innocence ” (US v. Salerno 481 US 739, 762- 763
(1987) Marshall, .]., dissenting).

2. Any presumption of danger, on its own, is mutually exclusive, incompatible, and in

391:1>age

direct opposition to a presumption of innocence. How can danger exist at all if an
individual is presumed innocent? lf the plaintiff is presumed innocent of a non-
violent, victimless crime then from where does danger arise? The presumption of
danger clearly overrode the plaintiffs presumption of innocence as the magistrate
specifically stated that the presumption of danger was NOT rebutted and therefore the
plaintiff was remanded into indefinite federal detention

a. No presumption of danger exists before or after a federal criminal case therefore it

follows that the presumption of danger accompanies an accusation of a crime
ONLY, and subsides once declared innocent; the government cannot continue to
detain an individual declared innocent and therefore, a presumption of danger
cannot legally apply to the innocent-innocence and “danger” are incompatible
So, if danger doesn’t exist after the declaration of innocence by a jury then it
necessarily follows that a presumption of INNOCENCE, where you are held to be
INNOCENT, must have the same status as innocence, namely the lack of a
presumption of danger.

 

Case 1:19-cv-03346-CI\/| Document 2 Filed 04/12/19 Page 57 of 88

]OSHUA ADAM SCHULTE VS. THE UNITED STATES OF AMERICA
m

(1) lf innocent then not dangerous
(2) Declared dangerous
(3) Therefore NOT innocent.

b. Proof-by-Contradiction: Assume not. Assume danger can accompany a
presumption of innocence Thus, a presumption of danger would and could follow
you after a verdict_-so you could be legally detained after a jury finds you
innocent and therefore, CONTRADICTION as this would be preposterous!
lndeed, the presumption of danger that has held a defendant in federal prison
through trial vanishes once a jury declares the defendant not-guilty.

c. If a jury f1nds a defendant not guilty then how was he ever dangerous? Since the
defendant was found innocent, he never committed the alleged crime So, he
certainly was not dangerous nor should he have been detained pretrial. Yet, a
federal judge found him guilty PRE-TRIAL! This is the entire purpose of a trial-
so that the People can consider the evidence and decide whether the defendant is
innocent or guilty. A federal judge cannot predict the future, and certainly cannot
determine guiltiness of a defendant BEFORE the defendant can ever review the
evidence against him!

d. The government’s creation of a “presumption of danger” clearly decimates any
presumption of innocence As the plaintiff stood before the magistrate judge in
utter disbelief on that first day he was ever accused of a crime, he was truly
baffled as the judge told his lawyers that they did not adequately rebut the
presumption of danger-thus the plaintiff must be detained in federal prison,
incarcerated indefinitely until trial; whenever that may be. The plaintiff would be
dragged into his “fair” trial by chains This is clearly not the presumption of
innocence This is not justice Yet, it seems the plaintiff was born into tyranny as
the presumption of innocence died in 1987 and was replaced by the presumption
of danger that has become the new law of the land; this presumption of danger
contradicts liberty, due process and fundamental American principles

“T he statute now before us declares that persons who have been indicted may be detained if a
judicial officer finds clear and convincing evidence that they pose a danger to individuals or to
the community T he statute does not authorize the Government to imprison anyone it has
evidence is dangerous,' indictment is necessary But let us suppose that a defendant is indicted
and the Government shows by clear and convincing evidence that he is dangerous and should be
detained pending trial, at which trial the defendant is acquitted May the Government continue to
hold the defendant in detention based upon its showing that he is dangerous? T he answer cannot
be yes for that would allow the Government to imprison someone for uncommitted crimes based
upon “proof” not beyond a reasonable doubt T he result must therefore be that, once the
indictment has failed, detention cannot continue But our fundamental principles of justice
declare that the defendant is as innocent on the day before his trial as he is on the morning after
his acquittal Under this statute an untried indictment somehow acts to permit a detention,

40'|§>§;;@

 

Case 1:19-cv-03346-CI\/| Document 2 Filed 04/12/19 Page 58 of 88

]OSHUA ADAM SCHULTE vS. THE UNITED STATES OF AMERICA
w

based on other charges, which after an acquittal would be unconstitutional T he conclusion is
INESCAPABLE that the indictment has been turned into evidence, if not that the defendant is
guilty of the crime charged, then that, left to his own devices, he will soon be guilty of
something else. ‘If it suffices to accuse what will become of the innocent? ’ Cojfin v. United
States, supra, at 455 (quoting Ammianus Marcellinus, Rerum Gestarum Libri Qui Supersunt, L.
XVII], c. 1, AD 359) ” (US v. Salerno 481 US 739, 763-764 (1987) Marshall, J., dissenting)

e. Without a presumption of danger, which has shown to be undeniably
unconstitutional, there can be no presumption of detention or determination that
no release conditions can ensure the community safety; in fact there can be NO
pretrial detention at all.

3. “Likeliness-of-future-crime” is pre-crime by definition The movie is called
“Minority Report”, and the result is that not even the precogs who possess foresight
can predict the future as the future is always in motion_-so why do we think federal
judges who are less gifted should be granted unilateral power to make the
determination that pre-crime is likely and therefore detain an individual and subvert
his constitutionally inalienable right of due process‘?

a. “Congress hoped to give the courts adequate authority to make release decisions
that give appropriate recognition to the danger a person AMY POSE to others if
released ” (Salerno, p. 742). This notion of danger determination based on a crime
a person MAY PGSE in the future, or may not, is sickening and contrary to the
ideals of a free society-the judiciary should have refused the offering of the ring
of power. “T he Act operates only on individuals who have been arrested for a
specific category of extremely serious offenses 18 USC 3142@. Congress
specifically found that these individuals are for more likely to be responsible for
dangerous acts in the communitv after arrest ” (Salerno, p. 75 0). We have
already seen Congress modify this “specific category of offenses” to include non-
violent victimless crimes such as the plaintiff is accused~who’s to say they
won’t continue its expansion? Such a designation is highly prejudicial as it groups
all people and applies danger regardless of each situation therefore violating due
process_-any automatic designation of danger and subsequent recommendation of
detention is based on past individuals and past defendants and not based on the
plaintiff or his specifics He is prejudiced and grouped illegally. “T here is nothing
inherently unattainable about a prediction of future criminal activity ” (US v.
Schall, 467 US at 278). What a striking and appalling statement Any prediction
of the future is unattainable by definition-especially for basing indefinite
incarceration Judges are supposed to judge based on the law, and sentence an
individual based on his past actions not generic future actions based on a group.
Surely, a judge sentencing a man based on his determination of a defendant’s
future actions and future crimes violates due process and the very notion of
justice Yet, this is what judges are doing to individuals not yet convicted. This is

41|;»'>age

 

Case 1:19-cv-03346-CI\/| Document 2 Filed 04/12/19 Page 59 of 88

]OSHUA ADAM SCHULTE vs THE UNITED STATES OF AMERICA
M

deplorable How can a judge pass judgment on anyone’s future based on present-
day accusations not yet proven? The plaintiff is un-convicted. The plaintiff is an
innocent man determined likely to commit some unknown, future crime
Punishing an ENTIRE group of people based on the actions of DIFFERENT
INDIVIDUALS in the PAST is the definition of unjust. Just as we don’t
confiscate guns from all Americans because of the atrocities committed by those
who abuse this right, we cannot confiscate liberty and free will from a subset of
the accused because of the atrocities committed by those who abused this right in
the past Indeed, discriminating an entire group of people, even those accused of
violent crimes, interferes with rights implicit in the concept of ordered liberty.
What if Congress or the judiciary decided all black males accused of a crime must
be detained due to statistics showing they are more likely to commit future
crimes? This would surely shock the conscience-prejudicial treatment of ANY
group is a slippery slope to oppression and fascism. Just because society may not
like potentially-violent-criminals or statistics conclude a propensity for repeat-
offense or potential violence does not mean they have any less rights under the
Constitution.

“It is a fair summary of history to say that the safeguards of liberty have frequently been forged
in controversies involving not very nice people ” (United States v. Rabinowitz, 339 US 5 6, 69
(1950) (Franlq‘urter, J., dissenting)).

b. The second circuit of appeals in 1986 was correct and the Supreme Court in 1987
was wrong, confirming yet again that the highest court in the land is not infallible:

“Respondents appealed contenting that, to the extent that the Bail Reform Act permits pretrial
detention on the ground that the arrestee is likely to commit future crimes, it is unconstitutional
on its face Over a dissent, the United States Court of Appeals for the Second Circuit agreed 794
F.2d 64 (1986). Although the court agreed that pretrial detention could be imposed if the
defendants were likely to intimidate witnesses or otherwise jeopardize the trial process, it found
‘3142(e) ’s authorization of pretrial detention / on the grounds of future dangerousness l
repagpant to the concept of substantive due process, which we believe prohibits the total
deprivation of liberty simply as a means of preventing future crimes. ’Id at 71 -72. T he court
concluded that the Government could not, consistent with due process, detain persons who had
not been accused of any crime merely because they were thought to present a danger to the
community Id. At 72, quoting United States v. Melendez-Carrion, 790 F.2d 984, 1000-1001
(CAZ 1986) (opinion of Newman, .].). lt reasoned that our criminal law system holds persons
accountable for past actions, not anticipated future actions Although a court could detain an
arrestee who threatened to flee before trial, such detention would be permissible because it
would serve the basic objective of a criminal system-bringing the accused to trial. The court

42|Page

 

Case 1:19-cv-03346-CI\/| Document 2 Filed 04/12/19 Page 60 of 88

]OSHUA ADAM SCHULTE vs THE UNITED STATES OF AMERICA

distinguished our decision in Gerstein v. Pugh, 420 US 103 (1975), in which we upheld police
detention pursuant to arrest T he court construed Gerstein as limiting such detention to the
‘administrative steps incident to arrest ’ 794 F.2d at 74, quoting Gerstein, supra, at 114. The
Court of Appeals also found our decision in Schall v. Martin, 467 US 253 (1984), upholding
postarrest, pretrial detention of juveniles inapposite because juveniles have a lesser interest in
liberty than do adults T he dissenting judge concluded that, on its face, the Bail Reform Act
adequately balanced the Federal Government ’s compelling interest in public safety against the
detainee ’s liberty interests ” (Salerno, p. 744-745).

Predicting the future is unrealistic and applying predictions based on the actions in the past of
other individuals or the statistics of a group clearly violates both substantive and procedural due
process as the court is essentially ignoring each individual circumstance and prejudicially
punishing an individual for the actions of another and denying the individual free will. Allowing
people to make their own decisions-either good or bad-is paramount in a free society. If we
took the government’s preventative response to disable people thought to commit a future crime
and applied Kant’s categorical imperative and universally detained or revoked all liberties that
could potentially be abused or cause “danger” to the community then we would inevitably be left
in a state of total loss, devoid of free will and humanity: lndeed we would be safe, but at what
cost? Just as you can’t keep your child in a bubble and prevent them from experiencing the world
to “protect” them, neither can the government do this to its people God answers prayers by
giving people the opportunity to do good; free will is God’s greatest gift to mankind.

4. Denial of bail is a flagrant violation of the Sth amendment which very simply states:
“Excessive bail shall not be required, nor excessive fines imposed, nor cruel and
unusual punishment inflicted.” There is no list of exemptions for bail_-no listing of
reasons bail can be denied. lt’s ambiguous at best, and any ambiguity in contracts is
always afforded the people Our founding fathers intended the Constitution as a social
contract that explicitly enumerated the only powers the people cede to the
government where all else were reserved to the people Any and all ambiguity must
be granted in favor of the individual-Bail must ALWAYS be set, reasonably, for the
accused to be released The defendant must be granted the ability to fight his own
case and the presumption of innocence which is tied to the excessive bail clause in the
Sth amendment

“T he logic of the majority ’s Eighth Amendment analysis is equally unsatisfactory T he Eighth
Amendment, as the majority notes, states that ‘[e]xcessive bail shall not be required ’ T he
majority then declares as if it were undeniable that.' ‘[t]his Clause, ofcourse, says nothing
about whether bail shall be available at all. ’Ante at 752. If excessive bail is imposed the
defendant stays in jail. T he same result is achieved if bail is denied altogether. Whether the
magistrate sets bail at $1 billion or refuses to set bail at all, the consequences are

431 Page

 

Case 1:19-cv-03346-CI\/| Document 2 Filed 04/12/19 Page 61 of 88

]OSHUA ADAM SCHULTE Vs THE UNITED STATES OF AMERICA
W

indistinguishable lt would be mere sophistry to suggest that the Eighth Amendment protects
against the former decision, and not the latter. lndeed such a result would lead to the conclusion
that there was no need for Congress to pass a preventive detention measure of any kind,' every
federal magistrate and district judge could simply refuse despite the absence of any evidence of
risk of flight or danger to the community to set bail. T his would be entirely constitutional since,
according to the majority the Eighth amendment ‘says nothing about whether bail shall be
l available at all. ”

But perhaps the majority says this manifest absurdity can be avoided Perhaps the Bail Clause
is addressed only to the Judiciary ‘[W]e need not decide today ’ the majority says

whether the Excessive Bail Clause speaks at all to Congress ’ power to define the classes of
criminal arrestees who shall be admitted to bail.

Ante at 754. T he majority is correct that this question need not be decided today' it was decided
long ago. Federal and state statutes which purport to accomplish what the Eighth Amendment
forbids such as imposing cruel and unusual punishments may not stand See, e.g., Trop v.
Dulles, 356 US 86 (1958),‘ Furman v. Georgia, 408 US 238 (1972). The text of the Amendment,
which provides simply that ‘[e]xcessi`ve bail shall not be required nor excessive fines imposed
nor cruel and unusual punishments inflicted ’ provides absolutely no support for the majority ’s
speculation that both courts and Congress are forbidden to inflict cruel and unusual
punishments while only the courts are forbidden to require excessive bail. ” (US v. Salerno 481
US 739, 760-761 (1987) Marshall, J., dissenting)

“Unless th[e] right to bail before trial is preserved the presumption of innocence secured only
after centuries of struggle, would lose its meaning” (Stock v. Boyle, 342 US 1) (1951).

a. Furthermore, indefinite incarceration is cruel and unusual punishment Plain and
simple What motivation does the prosecutor have to move your case along while
you’re sitting in federal prison already serving your sentence? How can you work
to pay off debts and pay attorneys? What happens to your life, relationships
reputation, knowledge etc? And when can you expect to return to your life? How
can you even plan for anything? Aside from the torture and many of these issues
already discussed in D.) the mere designation of indefinite incarceration and
psychological torture along with the disastrous implications to every aspect of a
defendant’s life, there is no doubt that the Bail Reform Act of 1984 and the
pretrial detention it creates is cruel and unusual punishment; Cruel for the
indefinite, psychological, and destructive nature of total deprivation of liberty and
unusual as it only applies to those not yet convicted of any crime

44|Page

 

Case 1:19-cv-03346-CI\/| Document 2 Filed 04/12/19 Page 62 of 88

]OSHUA ADAM SCHULTE vs THE UNITED-STATES OF AMERICA
_*__-___~_____m__-'__'-._

5. The coercive power of indefinite pretrial incarceration is a demonstrably cruel
totalitarian tactic utilized by the State with tenacious ferocity; this combinatorial
effect with plea deals and mandatory minimums results in the innocent pleading _
guilty or cooperating with the government in a desperate attempt to escape prolonged
incarceration and indefinite torture
a. lt is self-evident that those released on bail have a greater chance for success in

their case than those denied bail, hence the Sth amendment’s due process clause
and the presumption of innocence are inextricably linked to the 8th'amendment’s
excessive bail clause; denial of bail due to a single judge’s determination of the
possibility of future crime, a-la pre-crime, deprives an individual of the
presumption of innocence As the defendant languishes in the harsh, torturous
confines of pretrial detention incarceration, he is much more susceptible to giving
into the government’s demands and pleading guilty regardless of actual guilt
simply to escape the torment This violation of due process in undeniably proven
in a research paper published in 2016 by Will Dobiey, Jacob Goldinz, and Crystal
Yang titled, “The Effects of Pre-Trial Detention on Conviction, Future Crime, and
Employment: Evidence from Randomly Assigned Judges” (See Appendix D).

“T his paper estimates the impact of being released before trial on criminal case outcome, future
crime formal sector employment and the receipt of government benefits We find that pre-trial
release significantlv decreases the probabilitv of conviction, primarily through a decrease in
guilg pleas 1Pre-trial release mechanically increases pre-trial crime and failures to appear in
court, but has no detectable effect on FUTUTRE crime Finally, we find suggestive evidence that
pre-trial release increases formal sector attachment both through an increase informal sector
employment and the receipt of tax- and employment-related government benefits Many of the
estimated ejfects are larger for defendants with no prior offenses in the past year and defendants
employed in the year prior to bail. We argue that the results are consistent with (i) pre-trial
release strengthening defendant ’s bargaining position during plea negotiations and (ii) a
criminal conviction lowering defendant ’s attachment to the formal labor markets ”

(1) Thus, pre-trial incarceration has a direct effect on the innocent pleading guilty
or at least coercive bargaining power over individuals by bullying prosecutors
The entire notion predicating the premise for the Bail Reform Act is also
challenged-is there truly a heightened risk of danger to the community from
those accused of a crime? How did Congress determine this and would it still
be true today or is EVERY judge’s detention based on future danger entirely
wrong and without merit? How many would actually commit future crimes?
How many innocent people are pleading guilty and how many people suffer
every day in pretrial incarceration versus the effect of increased crime if
pretrial incarceration ended? What’s the long-term detrimental effect to

45_| eggs

 

Case 1:19-cv-03346-CI\/| Document 2 Filed 04/12/19 Page 63 of 88

]OSHUA ADAM SCHULTE vs THE UNITED STATES OF AMERICA

46|F/ags-z

families? Indeed, there can be no doubt of the ill-effect and perverse, coercive
effect on defendants

b. The coercive power of plea deals confirmed in the 1970 Brady v. US decision

plays a major role in the innocent pleading guilty when combined with the brutal
torture of pretrial incarceration and mandatory minimums Specifically, associate
judge Bryan White wrote the following in the case opinion:
“T his is not to say that guilty plea convictions hold no hazards for the innocent
or that the methods of taking guilty pleas presently employed in this country are
necessarily valid in all respect T his mode of conviction is no more fool proof
than full trial to the court or to the jury Accordingly, we take great precautions
against unsound results and we should continue to do so, whether conviction is
by plea or trial. We would have serious doubts about this case if the
encouragement of guilty pleas by offers of leniency substantially increased the
likelihood that defendants advised by competent counsel, would falsely condemn
themselves ”
Pretrial incarceration, as implemented today, clearly aides in coercion and
therefore violates due process When defendants suffer torturous conditions and
are faced with limited communication with family and loved ones the coerce
incentive to quickly plead guilty and transfer to a less harsh facility (or be
released) with more rights privileges and ability to see and hug your kids is self-
evident
Coercive power of mandatory minimum sentences Mandatory minimum
sentences violate separation of powers between legislative and judicial branches
as described by articles 1 and III, contributes in coercion for guilty pleas and
therefore violates the due process clause
(1) The judiciary is charged with the trial of all crimes pursuant to Article III,
Section 2, Clause 1. Congress’ passage of laws requiring sentences of
imprisonment at a minimum subverts judges and the judiciary altogether. The
judge’s primary job is to judge individuals Based on an individual’s actions
contribution to any crime(s), acceptance of responsibility, and countless other
factors the judge makes a sentencing determination However,' Congress has
intervened and interfered to substantially impact performance of the judiciary;
ajudge cannot properly do his job_what if the specific circumstances would
have led to ajudge’s determination that 3 years of prison were sufficient but
Congress mandated 15 years? Legally, a judge would be required to ignore his
own years of experience and discretion and impart significant sentences
Congress’ imposition of sentencing is well outside the power outlined in
article I-they impose group sentencing across the board, but cannot possibly
do this fairly as they have no information on each individual or specific case
Hence, in addition to violating separation of powers and the direct interference

 

Case 1:19-cv-03346-CI\/| Document2 Filed 04/12/19 Page.64 of88

]OSHUA ADAM SCHULTE vs THE UNITED STATES OF AMERICA
W

of the judicial branch, mandatory minimums also violate due process because
the difference in sentencing between what the judge wanted to impose and
what Congress mandated resulted in loss of liberty without proper due
process~_the defendant and his specific circumstances and case were not
lawfully reviewed Why even have judges or the judiciary at all if Congress is
going to interfere and legislate their job?

(2) The jury’s job is to determine guilt or innocence so the judge can impose
sentencing, but today the jury also passes sentences due to mandatory
minimums lf a defendant is found guilty of a certain crime, then the law
imposes sentence hence, the jury now passes sentences through guilty
verdicts Most jurors don’t know this Mostjurors are never told or are
specifically prevented from knowing mandatory sentencing even exists This
violates due process because the jury’s function has changed without the
jury’s knowledge-they must be instructed that in addition to the
determination of innocence or guilt, they must also determine if the mandatory
minimum is appropriate or excessive; if excessive then they must acquit What
if Congress hands down 15, 20, or 25+ year mandatory minimums? These
effectively result in a death sentence and the jury MUST be told. Essentially,
Congress has significantly complicated the criminal trial process Without
knowledge and jury instruction of jury nullification to acquit if the mandatory
is too high then due process is clearly violated as the defendant’s life and
liberty are taken without the proper procedure Congress can make
recommendations to the judiciary, but Congress cannot legally dictate
sentencing

(3) The mandatory minimums make it extremely risky for defendants to go to
trial-do you try trail, when, if convicted, you MUST go to jail for 10 years
mandatory? Or do you plead guilty even if you’re innocent? 5K1 letters and
the prosecutor’s ability to suspend mandatory minimums give them
extraordinary leverage and coercive power over the defendants-the innocent
always plead guilty and take 2-3 years in lieu of the risk of an entire decade
Risk management and basic statistical analysis indicate that the logical choice
is to ALWAYS plead guilty and avoid the risk regardless of innocence, and
this is exactly what counsel advises the defendant-in clear violation of due
process and the entire concept of justice

d. The coercive power of indefinite pretrial incarceration was utilized on day one of
the passage of the Bail Reform Act of 1984 and its existence in US v. Salerno was
apparent to at least one judge:

“T here is a connection between the peculiar facts of this case and the evident constitutional .
defects in the statute which the Court upholds today Respondent Cafaro was originally

47|8age

 

Case 1:19-cv-03346-CI\/| Document 2 Filed 04/12/19 Page 65 of 88

]OSHUA ADAM SCHULTE vs THE UNITED STATES OF AMERICA
M

incarcerated for an indeterminate period at the request of the Government, which believed (or
professed to believe) that his release imminently threatened the safety of the community fh_at
threat apparently vanished from the Government ’s point ofview, when Cafaro agreed to act as
a covert agent of the Government T here could be no more eloquent demonstration of the
coercive power of authority to imprison upon prediction, or of the dangers which the almost
inevitable abuses pose to the cherished liberties of a free society ” (US v. Salerno 481 US 739,
766- 767 (1987) Marshall, J., dissenting)

(1) This is exactly what the government did to the plaintiff The plaintiff was
charged with a non-violent, victimless crime and subject to a presumption of
detention. Even though the plaintiff had never been charged before with ANY
crime and had worked for the government at the Central lntelligence Agency,
the government knowingly lied and claimed the plaintiff was a danger to
society. A danger, how? This was never explained-_is he a danger because
the government believes he will view illicit materials on a computer in the
future? That hardly warrants the imposition of indefinite incarceration and the
assertion that no conditions of release are possible_-without explanation of
the danger there can be no discussion of possible release conditions to quell
the specific danger. The government used the broken bail system to
incarcerate and coerce the plaintiff into a guilty plea by using his very
freedom as the primary negotiating token; this is despicable, and certainly not
justice

6. Justice.

“We have repeatedly held that the government ’s regulatory interest in community safety can, in
appropriate circumstances outweigh an individual ’s liberty interest F or example in times of
war or insurrection, when society ’s interest is at its peak, the Government may detain individuals
whom the Government believes to be dangerous See Ludecke v. Watkins, 335 US 160 (1948)
(approving unreviewable executive power to detain enemy aliens in the time ofwar),' Mover v.
Peabody 212 US 78, 84-85 (1909) (rejecting due process claim of individual jailed without
probable cause by Governor in time of insurrection). Even outside the exigencies ofwar, we
have found that sufficiently compelling governmental interests can justijy detention of dangerous
persons Thus, we have found no absolute constitutional barrier of detention of potentially
dangerous resident aliens pending deportation proceedings Carlson v. Landon, 342 US 524,

53 7-542 (1952); Wong_Wing v. United States 163 US 228 (1896). We have also held that the
government may detain mentally unstable individuals who present a danger to the public,
Addington v. Texas, 441 US 418 (1979), and dangerous defendants who become incompetent to
stand trial, Jackson v. Indiana, 406 US 715, 731 -739 (1972),' Greenwood v. United States 350
US 366 (1956). We have approved of postarrest regulatory detention of juveniles when they
present a continuing danger to the community Schall v. Martin, supra. Even competent adults
may face substantial liberty restrictions as a result of the operation of our,criminal justice

48|Page

 

Case 1:19-cv-03346-CI\/| Document 2 Filed 04/12/19 Page 66 of 88

]OSHUA ADAM SCHULTE VS. THE UNITED STATES OF AMERICA
y

system. 1f the police suspect an individual of a crime they may arrest him and hold him until a
neutral magistrate determines whether probable cause exists Gerstein v. Pugh, 420 US 103
(1975). Finally, respondents concede and the Court of Appeals noted that an arrestee may be
incarcerated until trial if he presents a risk of flight See Bell v. Wolfish, 441 U.S. at 534, or a
danger to witnesses

Respondents characterize all of these cases as exceptions to the “general rule ” of substantive
due process that the government may not detain a person prior to a judgment of guilt in a
criminal trial. Such a “general rule ” may freely be conceded but we think that these cases show
a sujicient number of exceptions to the rule that the congressional action challenged here can
hardly by characterized as totally novel. Given the well-established authority of the government
in special circumstances to restrain individuals ’ liberty prior to or even without criminal trial
and conviction, we think that the present statute providing for pretrial detention on the basis of
dangerousness must be evaluated in precisely the same manner that we evaluated the laws in the
cases discussed above ” (Salerno, p. 748-749). '

a. Rehnquist and the Supreme Court’s willful abandon of their sacred duty to the
Constitution, the people, and liberty is a repugnant repudiation of this entire
Republic we hold so dear. Rehnquist cites exceptions where the rule of law is
circumvented and liberty overruled in the interests of public safety or security.
The Supreme Court uses examples of the government’s detention of perceived
enemies in times of war, but forgets this same argument was used to intern
Japanese US citizens during WWII (See Korematsu v. US); the government used
Rehnquist’s same argument of exemptions to liberty-was that legal? Just?
Outside this argument of exemptions to liberty in times of war, they argue that
exemptions are applied in the detention of dangerous aliens mentally unstable
individuals and the temporary detention of individuals suspected of a crime-
none of these exemptions even came close to parallel the unprecedented proposal
of total loss of liberty and indefinite detention of the accused based on the same
allegations and evidence to be used against them at trial; none of these situations
involves the indefinite suspension of ALL civil rights the suspension of every
constitutional right; the suspension of American citizenship Indefinitely. The
closest examples to suspension of all rights to a group of people (in this case, the
accused) would be the Jews during WWll, the Japanese US citizens in WWII, or
African-Americans in the J im Crow era (not to mention slavery itself). So the
only parallels we can draw are from wretched acts of tyranny; these are the
similarities Rehnquist failed to mention. Here, Congress is asking for the
“exemption” to overrule the entirety of the Bill of Rights_rights declared
inalienable and paramount to Americanism--based on a single judge’s
determination that it’s possible the defendant could, maybe, possibly, commit

.p.
m
"!7
f .l
ns
(1)

 

Case 1:19-cv-03346-CI\/| Document 2 Filed 04/12/19 Page 67 of 88

]OSHUA ADAM SCHULTE Vs THE UNITED STATES OF AMERICA
W

some future crime Congress then allows the court to disable this person’s entire
liberty and life~_not just the right not to be incarcerated, but the right and
freedom to enjoy life, to exercise free will, to love and be loved, to be at peace
and seek the pursuit of happiness-it disables an individual’s liberty interest not
because 'of war or some extenuating circumstance but for “the greater needs of
society”. How many murders and how much evil has been inflicted upon this
world by those who’ve uttered this same utilitarian principle? lt is argued that the
threat of an individual to the community-the perceived prediction of his
potential future actions require the State to step in to protect the people For
safety. For security. But this is NOT justice:

“Grave public danger is said to result from what [ the defendants] may be expected to do, in
addition to what they have done since their conviction If 1 assume that defendants are disposed
to commit every opportune disloyal act helpful to Communist countries it is still difficult to
reconcile with traditional American law the jailing of persons by the courts because of
anticipated but as yet uncommitted crimes Imprisonment to protect society from predicted but
unconsummated ojfences is... unprecedented in this country and... fraught with danger of
excesses and injustice... ” Williamson v. United States 95 L.Ed 13 79, 1382 (1950) (Jackson, J.,

opinion in chambers).

(1) Justice is worth more than security. The sacrifice of one innocent man to save
one thousand is unacceptable in ajust society_~and yet, here today, the
Supreme Court and American judiciary gladly sacrifice the innocent, the
legally presumed innocent, for the mere POSSlBlLlTY of a future crime
Alas, justice forbids this Justice forbids sacrificing the innocent and
defenseless for the perceived greater good-this is a slippery slope and
terrifying ride that only ever ends in tyranny.

“Justice is worth more than well-being or efficiency and is better than either, and must not be

)

sacrificed to them, even for the happiness of the greater number ’
“Those who voluntarily sacrifice liberty for security deserve neither. ”

lndeed, it is always the tiny hole, that one exception to the Constitution, the “minor” override of
liberty or curtailing of civil rights that inevitably leads to tyranny and oppression. Allow just one
vulnerability, one exception to liberty, and you can be sure it will be exploited as the disease that
is tyranny takes hold, festers and grows until it can no longer be contained.

7. SUMMARY: Pretrial detention, as defined by the Supreme Court, was ruled
Constitutional because it is regulatory in nature and the numerous safeguards

so| regs

 

Case 1:19-cv-03346-CI\/| Document 2 Filed 04/12/19 Page 68 of 88

]OSHUA ADAM SCHULTE vs THE UNITED STATES OF AMERICA
M_________________--____

Slli>age

provided sufficient due process However, as we have shown, pretrial incarceration as

currently implemented is unacceptable punishment The safeguards claimed to exist

do not; detention hearings the presumption of danger, and the judge’s ruling of
likeliness-of-future-crime are an abomination to justice and unequivocally
unconstitutional. Therefore, pretrial detention can’t actually exist and the entire
statute falls Procedurally, the Constitution has devised one method by which total

deprivation of a man’s liberty can be taken-the conviction of a crime by a jury (or a

judge if the defendant wants). lt is clear that the protection of liberty by trial was

specifically designed as a primary safeguard for the people Only ajury can take your
entire freedom through a unanimous decision of “guilt beyond all reasonable
doubt”-not a single officer of the court through some ambiguous finding of

“danger”. Pretrial detention substitutes the high standard of “guilt beyond all

reasonable doubt” with ajudge’s determination that the defendant could commit

some future crime A fundamental problem is the power of the majority and ajudge’s
self-interest Once a judge possesses such incredible authority, his power could be
influenced by the public, the majority._An incident where an individual released
causes harm could elicit scorn or backlash for the individual judge, but the
incarceration of an innocent man, a man accused of a crime, has no similar weight;
therefore, ajudge is highly incentivized to detain before trial_especially in toss-up
situations A jury in a trial is protected from such backlash as they are normal people
who sit through an entire trial and make a determination (and their identities are
protected). This incentive for the judiciary is contrary to their edict in a Republic: the
protection of the rights of the minority, but instead our judiciary caters to the whim of
the majority and detain individuals with indifference; Judges have been desensitized
to their destructive power over other human beings that they were never intended to
posses So, not only is the issue of predicting the future to determine dangerousness
an unrealistic, daunting task, but its assignment to a single judge also severely
undermines liberty and due process

a. On its own, a detention hearing to decide if a defendant should be incarcerated on
day one of arrest is facially unconstitutional as violative of procedural due process
as the only time a defendant is ready to answer allegations by the government is at
trial.

b. On its own, the presumption of danger directly conflicts with the presumption of
innocence and is facially unconstitutional as violative of substantive due process
as true innocence has no danger component

c. On its own, the prediction of an individual to commit a future crime based solely
on his prejudicial grouping with defendants in the past is wholly offensive and
facially violative of both procedural and substantive due process as the prediction
itself presupposes guilty linkages amongst those presumed innocent (substantive)

 

Case 1:19-cv-03346-CI\/| Document 2 Filed 04/12/19 Page 69 of 88

]OSHUA ADAM SCHULTE Vs THE UNITED STATES OF AMERICA
___________________________________________,___

and the analysis prevents proper procedure from looking at the specifics for each
defendant individually (procedural).

d. On its own, the denial of bail is facially unconstitutional and violative of both the
Sth amendment’s substantive due process and the 8th amendment’s excessive bail
clause as the presumption of innocence and release prior to trial are critical to
ordered liberty; bail denial and the imposition of pretrial incarceration violates the
8th amendment’s cruel and unusual punishment clause for cruelly applying
indefinite psychological warfare and total loss of liberty and unusually directing
this evil at the un-convicted, presumed innocent

e. Pretrial detention enables coercive prosecutorial misconduct and directly results
in the innocent pleading guilty.

f. Justice prevents the utilitarian concept of “for the greater good” as all people must
be treated equally under the law. Surely, YOU would want the proper ability to
defend your case free of the obstructions of federal prison?

g ln totality, an adversary hearing on day one of criminal proceedings when the
prepared prosecutor presents evidence the defense can’t view or properly fight to
convince ajudge that the defendant is dangerous and likely to commit some
future crime based on a prejudicial grouping of all accused persons thereby
indefinitely incarcerating the defendant and subjecting him to coercive
prosecutorial offers to attain freedom is the most deplorable despicable,
repugnant notion of justice ever conceived by man. The American facade of
justice is thus revealed l. to be total, utter tyranny.

“Throughout the world today there are men, women, and children interned indefinitely
awaiting trials which may never come or which may be a mockery of the word because their
government believe them to be ‘dangerous ’. Our Constitution, whose construction began two
centuries ago, can shelter us forever from the evils of such unchecked power. Over 200 years it
has slowly through our efforts grown more durable more expansive and more just. But it
cannot protect us if we lack the courage and the self-restraint to protect ourselves Today a
majority of the Court applies itself to an ominous exercise in demolition T heirs is truly a
decision which will goforth without authority and come back without respect ”

I dissent.
Th urgood Marshall

lt’s time to finally right this wrong

SZIYZa;“e

 

Case 1:19-cv-03346-CI\/| Document 2 Filed 04/12/19 Page 70 of 88

]OSHUA ADAM SCHULTE vs THE UNITED STATES OF AMERICA

lll. lllegal actions pre-arrest: Outline of the pre-arrest assaults by the Federal Terrorists from the
fascist Police State once known as the United States of America. lncredulously, the Police
State is an unmonitored, reckless entity that destroys all in its wake Mr. Schulte outlines how
the FBl lied to federal judges to get what they wanted, deceived Mr. Schulte and stole his
property, and engage in open psychological warfare The judiciary adjudicated this
oppression by failing to examine search warrants but rather haphazardly signed anything
presented to them because there are no longer any repercussions for 4th amendment
violations 1n fact, the 4th amendment has been successfully nullified by the courts-and this
is its result:

A. FBl deceived plaintiff and enticed conversation under false pretense

l.

FBl told plaintiff they needed his help and asked for a few minutes of his time
a. Prior to meeting the FBl already searched plaintiff s home under covert warrant
FBl did not read plaintiff his rights

. FBl did not record conversation on purpose so they could lie and engage in illegal

activities without future scrutiny

4. FBl told plaintiff they would not permit him to leave the country no matter what

LJ\

FBl told plaintiff they could not afford another Snowden

FBl steal plaintiffs cell phone and passport

a. After intimidating and threatening plaintiff with arrest, FBl stole the plaintiffs
cell phone; there was no signed consent search l

b. Plaintiff specifically told FBl they did not have his consent to search and could
not image his phone l

c. FBl then handed plaintiff a subpoena for his cell phone and said they didn’t need
his consent to search the phone

d. Plaintiff demanded cell phone back, but FBl walked away with it, stealing it

7-8 total FBl agents flanked plaintiff, intimidated, and coerced plaintiff

a. Plaintiff had no attorney

b. Plaintiff had no idea his rights

c. Plaintiff was threatened, afraid, and vulnerable

FBI presented plaintiff with search warrant and held plaintiff against his will without

arrest warrant

a. Plaintiff eventually demanded release

b. Plaintiff was menacineg followed by FBl around NYC, going into public places
after defendant left and demanding to know what defendant did

FBl eventually followed pla1nt1ff back to his place of employment at Bloomberg

a. FBl demanded passport on threat of immediate arrest

b. Plaintiff had no attorney to discuss decision, and did not know his rights or
choices

10. FBl are bullies, fascists and terrorists

53|§3age

a. Whatever the FBl wants the FBl gets notwithstanding any rule of law

 

Case 1:19-cv-03346-CI\/| Document 2 Filed 04/12/19 Page 71 of 88

]OSHUA ADAM SCHULTE vs THE UNITED STATES OF AMERICA

FBl seize first and investigate later n

FBl do not care about the truth-but only finding someone to arrest and charge
FBl’s behavior consistent with the Nazi’s Gestapo

FBl ruthless guileful, and evil

FBl are trained in “Denial and Deception”; they learn how to lie and manipulate
people and they use this training against the judiciary

.~».<».Q.Og

B. FBl compiled a false search warrant affidavit in reckless disregard of the truth to seize all
of plaintiffs electronic devices in a conscious effort to seize first and investigate later,
relying on immunity from the Good Faith Exception by simply feigning ignorance (See
lllegal Search Warrants in Appendix E, 1&2)

l.

bd

.\‘.O\EJ‘:“‘

8.
9.
10.
11.
12.

The Good Faith Exception established in US v. Leon is an abomination to the
Constitution as it nullifies the 4th amendment and encourages hasty, reckless warrants
at best, and purposeful deceit at worst

All probable cause wrong and even fabricated--no basis at all for FBl’s assertions
Seize first, investigate later; FBl acknowledged that search only occurred because
plaintiff was leaving the country-if plaintiff had not been leaving country there
never would have been a search of his premises

All “evidence” is stale contemporaneous over a year old

No actual evidence of a crime in entire search warrant

No connection to VA home NY apt; No nexus between fruits of crime and residence

_ No connection to electronic devices but seizure of electronic devices based solely on

FBl’s desire for it; No nexus between fruits of crime and electronics

No actual evidence ANY of plaintiffs electronics used in crime

Broad, limitless warrant without specificity required in 4th amendment

General warrant without filter of responsive data

Most falsifies recognized as such in later Brady Letter, but not all lies acknowledged
Found nothing so ultimately unreasonable to expect crime occurred

C. FBl compiled a second false search warrant affidavit in reckless disregard of the truth to
search for child pornography offenses (See lllegal Search Warrants in Appendix E, 3&4)

l.

54|?>a/r'»;~

Strangely, the FBl began searching the plaintiffs devices for child pornography
almost immediately after seizing devices including at the ClA-why?

The FBl ACKNOWLEDGE they used initial search warrant for espionage to begin
searching plaintiffs electronics for child pornography despite no probable cause or
legal warrant to do so.

. The FBl illegally searched plaintiffs entire electronic devices and cyber footprint

with no constraints

a. FBl searched for evidence of ANY possible crime

b. FBl used this non-responsive data to apply for this second search warrant
FBl used Google searches from 5-8 years prior to their claimed espionage date
a. FBl’s search warrant gave them no authority to search old Google searches

 

Case 1:19-cv-03346-CI\/| Document 2 Filed 04/12/19 Page 72 of 88

]OSHUA ADAM SCHULTE VS. THE UNITED STATES OF AMERICA

M

b. FBl cherry-picks and lies to federal judge about three out of millions of searches
and claims plaintiff was searching for child pornography despite evidence to the
contrary

5. FBl used a picture in pagefile.sys (swap space) to claim child pornography offenses

a. FBl’s search warrant gave them no authority to search for pictures in swap space

b. FBl lies to federal judge about location of picture and fact that existence in swap

' space could mean several different alternatives outside plaintiffs control

c. FBl lies to federal judge about picture failing to match hash of any known child
pornography or passing any test of child pornography

d. FBl lies to federaljudge as picture is a painting/cartoon and not child
pornography

D. FBl seem to realize their numerous mistakes and compile new search warrants with
more/different evidence all seized from illegal searches
1. New search warrants use Google searches cherry-picked and out-of-context to claim
nonsensical technical reasons
2. FBl believes their new search warrants nullify the lies they told in initial warrants
3. FBl believe as long as they tell the judge they broke the law then it’s okay to do so
E. FBl engaged in ruthless attack of all friends and family
1. Made all interviewed people sign NDAS to protect and conceal FBI’s illegal actions
2. Told people plaintiff was guilty of insidious CP offenses to elicit support; requested
numerous people to secretly record plaintiff in the hopes of sneaking a confession
3. Obtained hundreds of recordings throughout the summer of 2017

a. While represented by counsel, FBl circumvented and requested ClA investigator
to interrogate plaintiff without an attorney present

b. While represented by counsel, FBl circumvented and requested ClA personnel
record plaintiff without consent

c. All thousands of hours of recordings consistent with plaintiffs innocence

4. Slander and libel used without the slightest hesitation
F. Plaintiff willfully met with FBl and prosecutors to assist espionage investigation
1. Plaintiff provided extensive assistance to the FBl’s investigation
2. Plaintiff was fully truthful and answered all questions asked by the FBl
3. FBl used proffer sessions for espionage as a ruse to gather plaintiff statements for
planned use against him in child pornography investigation

The FBl wrote their conclusion first-that Mr. Schulte was guilty of espionage-before ever
investigating anything The FBl has committed similar egregious errors before; most notably, in
the Hanson investigation the FBl targeted an innocent CIA officer and destroyed his life simply
because they could. The FBl does not need evidence The FBl does not follow the law. The FBl
believe themselves above the law_they think they have unlimited power to do as they wish. The
FBl are bullies fascists of the Police State who are not monitored by Congress and answer to no
one

55|»§>age

 

lV.

Case 1:19-cv-03346-CI\/| Document 2 Filed 04/12/19 Page 73 of 88

]OS`HUA ADAM SCHULTE vs THE UNITED STATES OF AMERICA
w

lllegal actions post-arrest: Outline of the post-arrest assaults by the Federal Terrorists from

the fascist Police State once known as the United States of America. Imbued with limitless

destructive power, US Attorneys are not motivated by justice or truth, but rather, glory and
power. US Attorneys seek unblemished trial records and steamroll the innocent to maintain
these records US Attorneys use the full resources of the USG to decimate their opponents
and coerce guilty pleas Mr. Schulte challenges these perverse incentives and the unending
lies they tell, without reprisal, to the federal judiciary`. Federal judges work hand-in-hand
with prosecutors to detain, disable and destroy all those accused of a crime lt is the classic

David v. Goliath: When the docket reads the United States of America vs YOU, truly you

face the uphill battle of Sisyphus. At every turn, every time Mr. Schulte tried to fight back,

the government retaliated and silenced him. The government stifled free speech, sought to
destroy all of Mr. Schulte’s writings and even prevented him from any future publications

The Police State will NOT tolerate dissent, and has forcefully silenced Mr. Schulte for good

by outright lying and claiming national security reasons Today, the government gets to

speak and Mr. Schulte is barred from responding He is literally locked in a cage 24 hours a

day, 7 days a week and tortured indefinitely for speaking out against the criminal justice

system.

A. AUSA takes advantage of broken criminal justice system, unconstitutional bail system,
and illegally obtained materials to charge plaintiff and request remand as danger to the
community
1. Plaintiff previously met with AUSAs and assisted espionage investigation
2. DOJ claimed CP evidence since April but never charged defendant and permitted

defendant free reign in US
3. After failing to obtain a taped confession, AUSA decides to coerce plaintiff with CP
' charges
4. AUSA flipped “switch” and claimed that now since defendant had been charged,
NOW, 4 months later, he was a danger to the community
5. Plaintiff had never seen CP evidence and was not permitted to review evidence
during bail hearing
a. Later the plaintiff discovered all the evidence the AUSA presented in the bail
hearing was a lie but it served their purpose of detention
b. 3 cherry-picked Google searches used against plaintiff from 2009 and 2011;
Searches so obviously not intended to search for and obtain child pornography
that no reasonable individual would ever believe so
c. Cherry-picked IRC chats that were not even legitimate chat logs but modified
text documents '
d. Search warrants including CP search warrant violate 4th amendment and so
egregiously unconstitutional that plaintiff never should have been prosecuted
6. Plaintiff was denied presentment of evidence in his favor during bail hearing

 

Case 1:19-cv-03346-CI\/| Document 2 Filed 04/12/19 Page 74 of 88

]OSHUA ADAM SCHULTE vs THE UNITED STATES OF AMERICA
m

7. Plaintiff was declared a danger to the community and incarcerated on day one of the
accusation of a crime
Plaintiff has never breathed free air since arrest
b. Plaintiff has never been granted a presumption of innocence
c. Plaintiff has never been given an unbiased, fair hearing
d. Plaintiff had never been in any legal trouble and held the highest security
clearance in government prior to this first arrest
B. AUSA used CP charges to try to coerce espionage confession
l. AUSA said he did not want a CP case but an espionage case
2 AU&AwMphmqummmqswmy®ymmphmu&w%uwmwmwdme
indictment that plaintiff should plead guilty to espionage to “prevent embarrassment”
of CP charges and would be released from prison
3. AUSA and all federal prosecutors do not care about finding the truth or establishing
justice but rather, what they can get away with; what they can charge how they can
squeeze defendants and how to maximize coercion of guilty pleas to obtain glory
4. AUSA knew plaintiff was not guilty of CP nor espionage but wanted a guilty
espionage plea so used false CP charges as leverage to pressure defendant
5. AUSA Matthew Laroche (The ROACH) guilty of fabricating evidence manipulating
evidence and lying to a federal judge and will be disbarred.
C. After plaintiff eventually released on bail of harsh, unconstitutional conditions DOJ
stalked plaintiffs residence searching for violation
1. FBl routinely interviewed neighbors and apartment staff asking if they had seen `
pwmuH
2. FBl used insidious charges to tell neighbors and staff to elicit support and establish
hatred of plaintiff; Slander and libel `
D. FBl seek revocation of bail
1. The DOJ must have all people accused of a crime in federal prison and will do
whatever it takes to achieve this end
2. The FBl coordinated with Virginia to charge plaintiff with a new crime to achieve
remand back into federal prison
3. The FBl ignored the fact that plaintiff lived with cousin, who was authorized to use
the internet AND take care of plaintiffs affairs including email and bill pay
4. The FBl lied to the federal judge to claim TOR was accessed, when in reality,
plaintiffs cousin never installed TOR nor knew what TOR was
5. The judiciary loves any reason to'punish defendants and sentence them pre-trial and
thejudge gladly took defendant’s bail and declared him a danger to the community
despite the fact that his cousin using the internet and Virginia charges predating
federal charges do not make plaintiff anymore “dangerous” than he was before_O.
6. Despite Virginia arrest and agreement to writ plaintiff for Virginia case after plaintiff
in federal custody then Virginia drops writ and files detainer

?’

57'\?’age

 

Case 1:19-cv-03346-CI\/| Document 2 Filed 04/12/19 Page 75 of 88

]OSHUA ADAM SCHULTE vs THE UNITED STATES OF AMERICA
_______________________~_M

a. Plaintiff has tried continually to proceed to Virginia for state case
b. Virginia has refused to move case forward, further evidence that Virginia case
Was a mere ploy to have plaintiff remanded into federal prison n
7. Since federal prison and detention are one in the same the federal government wins;
regardless of the outcome of plaintiff s trial, the AUSA and FBl have succeeded in
sentencing plaintiff to federal prison. Plaintiff has spent over a YEAR in federal
prison! Plaintiff s finances and reputation are decimated beyond repair.
E AUSA retaliates against plaintiff for contacting a reporter
1. Plaintiff knew his calls were illegally monitored; chose to contact a reporter because
he felt unconstitutional lssues in his case should be known by the public
a. Plaintiff and reporter constantly reminded each other call was recorded and
plaintiff only told reporter unclassified information about his case
b. Plaintiff went above and beyond to PROTECT classified information
2. Despite plaintiffs charges of child pornography, plaintiff chose to publicize his case
due to government malfeasance even thought plaintiff could have stayed hidden in the
shadows v
3. AUSA brought down the hammer and claimed plaintiff violated protective order by
giving media illegal search warrants
a. Plaintiff never gave illegal search warrants to anyone
b. There was never any evidence plaintiff gave illegal search warrants to anyone
c. Plaintiff never even had illegal search warrants because the protective order
banned him from viewing them
d. Plaintiff did not even know or understand what a protective order was and said as
much on the phone to the reporter~which he recommended the reporter to
contact his attorney or try a FOlA request to obtain illegal search warrants
4. AUSA has continually used this incident to claim plaintiff willfully violated court
order despite the incident not having taken place at all; AUSA gets to lie and plaintiff
can’t respond
5. AUSA retaliates by superseding plaintiff for espionage charges
` a. To date not one shred of evidence exists implicating plaintiff
b. Federal Terrorists obtained no new incriminating evidence between plaintiffs
arrest in August and superseding indictment in June
c. Federal Terrorists looked bad and decided to save face they had to supersede
plaintiff and charge with espionage
d. Plaintiff used as scapegoat because FBl too incompetent and technologically
incapable of actually investigating leaks
F. AUSA retaliates against Plaintiff for bail application seeking bail for all pretrial inmates
1. Government cannot allow any such argument to disrupt their prison industrial
complex and use of federal prison pretrial to coerce guilty pleas
2. AUSA claims plaintiffs bail application was classified

Case 1:19-cv-03346-CI\/| Document 2 Filed 04/12/19 Page 76 of 88
]OSHUA ADAM SCHULTE vs. THE UNITED STATES OF AMERICA

______________________w________________-_-_--__-__-“__*__*“~
W

3. Federal Terrorists raid law offices of an attorney in Texas that the plaintiff was
conferring regarding the bail application
a. Bail application was attorney-client privilege
b. Federal Terrorists take all other attorney-client documents from attorney’s offices
c. Federal Terrorists utilize illegal wiretaps on prison phones to discover plaintiffs

attorney and prevent further contact between plaintiff and attorney
G. Federal Terrorists retaliate against plaintiff for criminal justice reform literature (See

lllegally Confiscated Literature in Appendix F)

1. Family and friends setup Facebook page and GoFundl\/le in support of plaintiff and
publish drafts of articles that plaintiff wrote regarding the criminal justice system
while he was on house incarceration

2. Federal Terrorists order family to remove Facebook articles

3. Federal Terrorists fly out to Lubbock, Texas to intimidate and force plaintiff s mother
to delete plaintiffs literature regarding criminal justice system
a. Articles literally written about criminal justice system and NOT about plaintiff s

specific case
b. Other literature written critical of FBl and DOJ deleted

4. lncredible violation of freedom of speech as the government seeks to prevent any and
all publication of documents condemning criminal justice system

5. Friends setup WordPress page at http://presumptionofinnocence.net that Federal
Terrorists target and remove articles

H. Federal Terrorists classify exculpatory evidence and other evidence damaging to their
case (See Illegally Classified Brady Letter in Appendix G)
l. Federal Terrorists classify Brady Letter that indicates entire first search warrant was a
lie
2. Federal Terrorists classify audio recordings that are exculpatory to defendant
3. Federal Terrorists classify plaintiffs desktop computer that allegedly contains child
pornography, but to date 16 months later they have still refused to turn over what
they claim was classified--which severely restricts the review of this computer
4. Federal Terrorists hide exculpatory evidence in child pornography case until
December, 2018, and then classify this evidence
5. Federal Terrorists refuse to provide classification reason for illegally classified
documents instead claiming they are c‘classified pending review” but will never be
reviewed
a. This allows the government to classify anything and everything and the plaintiff
has no legal mechanism of challenging documents

b. The government is supposed to have the burden of proof for showing why
documents are classified, but the government does whatever they please and no
one stops them

c. Federal Terrorists refuse to clear ANY attorneys so far for this case

59|Page

 

 

Case 1:19-cv-03346-CI\/| Document 2 Filed 04/12/19 Page 77 of 88

]OSHUA ADAl\/l SCHULTE vs THE UNITED STATES OF AMERICA

6. Federal Terrorists present altered, potentially falsified forensic images to plaintiff and
try to pass them off as originals '

7. Federal Terrorists deny plaintiff vast majority of requested classified materials that
will almost certainly exonerate plaintiff l

8. All other documents in plaintiffs case are protected behind an all-encompassing
protective order so that no documents can be revealed to the public, including the
illegal search warrants
a. This is a violation of the first amendment right of access and the public’s right to

monitor and audit the courts

b. Government is supposed to have the burden of proof for showing protected
documents should not be revealed, but the government does whatever they please
and no one stops them

l. Federal Terrorists retaliate against plaintiff for writing expert report to testify for an
inmate against the government (See lllegally Confiscated Technical Export Report in

Appendix H)

1. Federal Terrorists discover that the plaintiff is using his technical experience and
knowledge to challenge them in other cases in which they lie and deceive a jury to
wrongfully convict another man

2. Federal Terrorists then obtain new fabricated search warrants to search the federal
prison to take all plaintiffs legal documents

J. lllegal MCC search warrants and subsequent new charges (See lllegal Search Warrants in

Appendix E, 5)

1. The Federal Terrorists request and receive an illegal search warrant to search all
documents from plaintiffs cell using as their sole justification, the fact that the
plaintiff is accused of child pornography, espionage and testimony from a snitch
a. Federal Terrorists had no evidence of plaintiff actually using cell phone or of any

illegal activities conducted from cell phone (nor did the snitch claim this)

b. Federal Terrorists relied on “testimony” from a jailhouse snitch who had been
caught with multiple cell phones in his cell and wanted a quick way out

2. The Federal Terrorists receive search warrants to search and seize documents from an
entire floor at the MCC
a. Plaintiff is not on this floor when search warrant is requested
b. Plaintiff is not on this floor when search warrant is executed _

c. FBl decide they have authority to modify search warrant as it’s in progress and
search other floors at the MCC and eventually search and seize all of plaintiffs
cell documents _

3. The Federal Terrorists do not find any cell phones and have no reason to search
plaintiffs legal documents but do so anyway since they do not have a case

SO|Page

 

Case 1:19-cv-03346-CI\/| Document 2 Filed 04/12/19 Page 78 of 88

]OSHUA ADAM SCHULTE vs THE UNITED STATES OF AMERICA
w

a. lllegal search warrants include search and seizure of articles and literature that l
plaintiff wrote critical of criminal justice system in another outrageous violation
of freedom of speech

b. Federal Terrorists also seize the documents plaintiff wrote as an expert report for
another inmate who was similarly terrorized by the Federal Terrorists

The Federal Terrorists then file a new search warrant requesting review of attorney-

client notebooks and the establishment of a wall team to conduct that review_~their

probable cause justifying the search and wall team was evidence they found in the

' very notebooks they sought the search warrants to review

7.

The Federal Terrorists use passwords plaintiff wrote in his legal documents for his
attorneys to seize and shutdown various accounts

The Federal Terrorists claim to find classified information in plaintiffs legal
notebooks that were only ever given to his attorneys

The Federal Terrorists claim this constitutes transmission and attempted transmission
of national defense information and charge defendant

K. Federal Terrorists retaliate against plaintiff yet again and Former Attorney General leff
Sessions writes and immediately sends a request to the BOP to torture plaintiff
indefinitely with Special Administrative Measures (SAMS) with concurrence from the
ClA and FBl (See lllegal Torture Order in Appendix l) '

l.

61'|Page

“Based upon Schulte’s unauthorized disclosure of classified information and the fact
that he retains knowledge of such information, as well as the recommendation of the
ClA, the United States Attorney for the Southern District of New York (USA/SDNY)
requests that SAl\/I be imposed on Schulte The Chief of the Counterintelligence and
Export Control Section of the National Security Division (CES/NSD) and the Federal
Bureau of lnvestigation (FBI) concur in this request.”

a. Plaintiff declared guilty by the executive branch and therefore order the BOP to
torture plaintiff

b. Literally nothing except the allegations pending in federal court against plaintiff
are used as the sole basis to implement SAMs
..Access to the LAN, on which the classified information was stored, was limited

to employees of the ClA Group (approximately 200 people at the time Schulte stole

the classified information in question in 2016)

a. AG lies about the number of people who had access to the classified information,
a lie that has persisted since the beginning of the FBl’s investigation-and which
has absolutely limited their ability to investigate

b. AG also once again blatantly claims that plaintiff is guilty

“ .. Following the Wikileaks disclosures subsequent investigation by the CIA and

FBl determine that in 2016, Schulte used his access to the local area network (LAN)

to steal classified information and later transmit it to WikiLeaks.”

a. This is a lie a slanderous lie without one shred of proof

Case 1:19-cv-03346-CI\/| Document 2 Filed 04/12/19 Page 79 of 88
]OSHUA ADAM SCHULTE vs THE UNITED STATES OF AMERICA

4. The AG lies and claims the plaintiff accessed his email account and used the internet
because of IP logs continuing to deny the plaintiff s cousin’s use of the internet

5. The AG lies and claims the plaintiff accessed TOR

6. The AG lies and claims the plaintiff violated a protective order that was “imposed
upon a determination that a protective order was necessary to protect materials that, if
disseminated to third parties could jeopardize national security and the safety of
others as well as impede ongoing investigations” which is utter bullshit

7. The AG lies and claims that “the FBI determined that since his incarceration, Schulte
has made at least three unauthorized disclosures of classified information”

a. The AG lies and claims the plaintiff disclosed the identifies of undercover ClA
officers in April 201 8

b. The AG lies and claims that the plaintiff s bail application was classified

c. The AG lies and claims that “despite having been warned that his bail motion
could contain classified information, Schulte mailed the motion to an attorney in
Texas whom he was soliciting to assist on his case and also provided a copy to his
pmenw”

8. “Finally, recent developments have further underscored the need for SAl\/l in this
case Specifically, the USA/SDNY has learned that Schulte along with another
inmate arranges for at least two cell phones to be smuggled into the MCC, one for
each of them to use When combined with his flagrant disregard for the laws
regarding the handling of classified material and for the Court’s protective order, this
recent conduct, which allows Schulte to communicate without scrutiny, confirms that
he poses a significant threat to national security”

a. This is an outrageous lie and the government has never turned over any evidence
suggesting the plaintiff arranged for any devices to be smuggled into the MCC
b. The plaintiff was not charged with smuggling any devices into the MCC
9. Former Attorney General .l eff Sessions is a despicable liar

SVZ|Page

 

Case 1:19-cv-03346-CI\/| Document 2 Filed 04/12/19 Page 80 of 88
]OSHUA ADAM SCHULTE vs THE UNITED STATES C)F AMERICA

M

 

V. Non-Monetary Damages Sought
A. Release of plaintiff from federal prison and freedom for all slaves detained indefinitely
without a trial
1. The plaintiff is currently tortured by the United States of America
2. There is no exemption in the Bill of Rights for those accused of a crime
3. Deprivation of liberty and the Bail Reform Act of 1984 is unconstitutional
a. Never in America’s history (prior to 1984) was pretrial detention acceptable
b. Current implementation of pretrial detention is comparable to Nazi war crimes
and is an unconscionable crime against humanity
B. The good faith exception to the 4th amendment declared Unconstitutional
1. There is no exemption in the 4th amendment for the government “trying its hardest”
a. The 4th amendment is very specific in its requirements to guarantee Americans
safety in their homes and property; this was a founding principle of this country
b. A magic lamp for law enforcement to rub every time they make a mistake
removes all consequences for illegal police action
C. Mandatory minimum Sentences declared Unconstitutional
1. Mandatory minimums is a violation of separation of powers
a. Only the judicial branch of the government has the sole power to sentence
b. Legislation that requires certain punishment is a violation of due process since
specific case circumstances are ignored
2. Congress can pass legislation for sentence recommendation ONLY
D. Plea deals declared Unconstitutional
1. Plea deals incentivize the innocent pleading guilty through coercion
2. Plea deals deny the defendant the right of trial
E. Consent searches declared Unconstitutional
1. Consent searches violate the 4th amendment; if law enforcement have probable cause
then request a warrant otherwise don’t search
2. Consent searches can never help the defendant but can only harm them so the
government must protect the people from police coercion
3. Most people don’t even know that they can say “no” to the police and the police can
use intimidation, fear, and coercion to trick a defendant into giving up his rights
4. Since it doesn’t make any sense to require the American people to attend law school,
the government must protect the people from the overzealous Police State
F. Classified lnformation Procedures Act (CIPA) declared Unconstitutional
1. Classified, closed hearings and motions violate the 15‘, Sth, and 6th amendments The
People have a right to monitor the courts govemments and their decisions
2. Requiring cleared attorneys violates the 6th amendment as the government can deny
chosen counsel and could essentially label only ineffective attorneys as cleared

63|i>age

 

Case 1:19-cv-03346-CI\/| Document 2 Filed 04/12/19 Page 81 of 88
]OSHUA ADAM SCHULTE vs THE UNITED STATES OF AMERICA

M

 

3. The notion of classified information in criminal procedures serves only to undermine
a defendant’s constitutional rights if the government accuses someone of a crime the
defense is entitled to ALL related discovery

4. The government has no expectation of privacy or secrecy in criminal procedure
National security is null and void in criminal procedure

G. Disbandment of the Fascist Police State including the FBl

1. The FBl is the greatest terrorist organization in the world

a. The FBI enslave and destroy more lives than any other terrorist organization in
the world

b. The FBl bully and target people with tax payer dollars guaranteeing their victory
against any who dare to challenge them through incarceration and torture

c. lnnocent American citizens plead guilty to LEAVE prison, reading statements
drafted by the federal prosecutor in an astonishingly similar situation to the
“j ustice” we see in North Korea and other Police States
2. Federal Terrorists engage in gross racism to enslave and decimate black American
men in the American Holocaust
a. The Nazis created and targeted the ghettos to detain Jews, torture and murder
them in an attempt to annihilate the Jewish population from Europe in The Final
Solution

b. The Federal Terrorists create and target the ghettos to detain American black men,
torture and murder them in an attempt to annihilate the African race from North
America

c. The Federal Terrorists create entire generations of black men who have spent their
entire lives in prison and therefore have limited to no education, heightened
aggression and violence weariness and dislike of the police and an inability to
re-enter society

d. The Federal Terrorists literally create violence and a cycle of incarceration and
poverty so that they can then target the newly created violence and create new
criminals they create monsters so they can hunt them

3. The Federal Terrorists create crime as a business they generate violence and
escalation to enslave people in the prison industrial complex

4. The federal government only grows in size so each year the FBl and Police State
receive more money from the American people to further their war on the innocent

5. The FBl and most federal criminal laws violate the 9th and 10th amendments
a. The commerce clause is manipulated and used as the reason for the creation of the

Police State including illegal laws like the Hobb’s Act that expands federal
jurisdiction over all robberies
b. Ambitious federal prosecutors care nothing about justice but are perverser
incentivized to destroy innocent lives to build their own careers and reputations
c. The Constitution never intended for the creation of federal law enforcement

64|Page

 

 

Case 1:19-cv-03346-CI\/| Document 2 Filed 04/12/19 Page 82 of 88

]OSHUA ADAM SCHULTE Vs THE UNITED STATES OF AMERICA
v

Vl. Monetary Damages Sought

A.

B.

Theft of cell phone by the FBl; deception, intimidation, and unlawful detainment

1. Total: $100,000

FBl’s contact of friends colleagues and family to slander and defame plaintiff

1. lncludes FBl interviews conducted just to tell people that plaintiff is guilty of child
pornography and other lies

2. $10,000 per instance

3. Estimated 27 instances

4. Total: $270,000

lllegal search warrants

1. FBl lies told to the judiciary, manipulation of evidence deception, and falsification of
evidence 810,000,000 per instance

2. Failure of the courts to properly review search warrants question the FBl, and
safeguard the defendant’s 4th amendment rights 825,000,000 per instance

3. At least 3 instances First search warrant for espionage child pornography search
warrant, and MCC search warrant

4. Total: 8105,000,000

Detention hearing and illegal incarceration

l. AUSA and FBl lies in criminal complaint and lies told to judiciary: 810,000,000 per

l hearing

2. Court’s denial for plaintiff to present evidence on his behalf, review evidence
presented against him, and call witnesses in his favor: 825_.000,000 per hearing

3. Court’s denial of due process $25,000,000 per hearing

4. 3 bail hearings

5. Total: 8180,000,000

Prison expenses

1. Phone calls must be paid entirely by prison

2. 20 15-minute phone calls per month @ $3.15 per call

3. 2 months in 2017, 9 months in 2018, ll total months

4. Total: $693

Government’s attempt to conceal Brady letter, search warrants and other exculpatory

evidence by classifying them, holding them in an illegal protective order, or denying

them to the plaintiff

1. The AUSA attempted to classify the Brady Letter to hide the embarrassment

2. The AUSA hid all illegal search warrants in a protective order to hide them from the
public l

3. The AUSA is currently denying the plaintiff 99% of all discovery because of claims it
is too voluminous and classified to shared with defendant

4. The AUSA has presented the defendant with modified forensic images and attempted
to pass them off as originals in an outrageous violation of evidence integrity

65|'i”v>age

 

Case 1:19-cv-03346-CI\/| Document 2 Filed 04/12/19 Page 83 of 88

]OSHUA ADAM SCHULTE vs THE UNITED STATES OF AMERICA
5. Total: $10,000,000 '
G. BOP’s denial to the defendant of his discovery because they simply do not want to give it
to him
l. The BOP claims that SAMs restrict the plaintiff to no discovery review and have not
provided him with a chance to review his discovery since October
a. $10,000 per day for denial of discovery review
b. 90 days denied
' c. rotai: s900,000
H. Pretrial incarceration in federal prison
l. Even if the Bail Reform Act of 1984 is considered legal, the government must
reimburse all detained individuals for their loss of liberty
a. Eminent domain is the legal confiscation of property by the federal government
but in return the government MUST pay top dollar to the owner
b. Similarly, even if pretrial detention is legal, it is still the deprivation of liberty of
those legally presumed innocent, and therefore requires indemnification
2. DOJ chose to incarcerate plaintiff in a federal prison managed by the Bureau of
Prisons
a. The Bureau of Prisons’ primary responsibility prior to the Bail Reform Act of
1984 was to manage convicted felons sentenced in federal prison
The BOP does not differentiate pretrial inmates from convicted felons
The BOP affords no amenities to pretrial inmates
The BOP offers no training for handling pretrial inmates
The BOP’s failure to differentiate detention centers from federal prison, besides in
name only, results in a violation of US v. Salerno as there is no functional
difference between pretrial detention and incarceration
(1) ln fact, in many cases pretrial detention is worse than incarceration for
convicted felons
(2) The BOP considers all pretrial inmates as if they were convicted
3. Pretrial detention is slavery

.@.Q-.Og

a. Pretrial detention is the incarceration of the legally innocent

b. Pretrial detention results in job loss loss of promotion or new job opportunities
loss of training, loss of education, loss of financial independence

c. Pretrial detention results in a deteriorated relationship with the spouse children,

and family n

Pretrial detention results in a loss of joy and entertainment

Pretrial detention results in a loss of health and well-being

Pretrial detention results in societal stigma and difficulties returning to society

Pretrial inmates who work for the BOP earn pennies

Most pretrial inmates are forced to work for free against their will

4. There must be a cost to the government associated with deprivation of liberty

FQQ.~».G>.¢=-

66|§>3.§@

 

Case 1:19-cv-03346-CI\/| Document 2 Filed 04/12/19 Page 84 of 88

]OSHUA ADAM SCHULTE vs THE UNITED STATES OF AMERICA

W

a. There must be financial constraints to keep the government honest
b. Without financial constraints the government will choose to detain everyone and
torture them until they plead guilty, and alas that’s exactly what happens
c. The cost for loss of liberty must be high
d. This cost would also incentivize the government to speed the case along instead
of glacier-speed progress ~
5. Cost if US v. Salerno followed legally
a. lfUS v. Salerno were properly followed, pretrial detention would literally be a
hotel resort blocked off from society. Pretrial inmates would have all the exact
same rights they had in the real world, including phone internet, games etc.
Pretrial detention must be a relaxing stay for those LEGALLY PRESUMED
INNOCENT
b. The cost in this case would be 810,000 per day for the deprivation of liberty
6. Cost for slavery and deprivation of liberty at the hands of the DOJ and BOP
a. 8100,000 per day
b. Plaintiff spent 2 months in 2017 and 9 months in 2018, for a total of 11 months
c. Cost calculation uses 30 days per month
7. Total: $33,000,000
l. Torture and crimes against humanity
1. Solitary confinement is torture
2. See section l for unconscionable torture used against plaintiff
3. Plaintiff was held in solitary confinement within MCC’s administrative segregation
unit, known as the “Special Housing Unit”, used to punish pretrial detainees
a. This cost is $1,000,000 per day
b. 30 days
c. Subtotal:$30,000,000
4. Plaintiff was held under Special Administrative Measures, where he was tortured
using similar techniques of the Nazis during World War ll
a. This cost is $10,000,000 per day
b. 60 days (and counting)
c. Subtotal: 8600, 000,000
5. Total: $630, 000, 000
J. Violation of freedom of speech and the FBl s removal and deletion of documents
challenging the criminal justice system
l. Perhaps the only thing worse than torture is the forced deletion of all records of it
ever happening
2. The plaintiff was engaged 1n writing multiple articles books and other literature
challenging the Federal Terrorists and their use of torture and inhumane conditions
against human beings legally presumed innocent

67| fagg

 

Case 1:19-cv-03346-CI\/| Document 2 Filed 04/12/19 Page 85 of 88

]OSHUA ADAM SCHULTE Vs THE UNITED STATES OF AMERICA

W

3.

8.

The punitive cost for the government burning books it doesn’t like must be
excruciatingly high to prevent this behavior

The United States of America was founded on freedom of speech and religion, and
the Federal Terrorists’ attempts to censor and conceal its illegal activities only
confirms America’s dissent into fascism

The cost associated with destroying non-conformist literature that the Fascist Police
State dislikes iS $100,000,000 per literary piece

The FBl forced the plaintiffs mother to delete the plaintiffs literature at the point of
a gun; there were an estimated 12 pieces of literature deleted

The FBl confiscated literature written by the plaintiff at MCC in an outrageous
attempt to stifle free speech and silence the plaintiff; 22 pieces of literature destroyed
Total: $3,400,000,000

K. lllegal search and seizure of attorney-client documents for use against the plaintiff

1.

2.

ln addition to seizing and destroying all literature critical of the FBl, the FBl also
illegally searched and seized numerous notebooks used by the plaintiff for
communication with his attorneys

The total cost associated with this outrageous and fascist behavior is $1,000,000,000

L. Loss of income

1.

Lll

681?age

Even if pretrial detention were Constitutional, the government must reimburse the

plaintiff and all pretrial detainees lost income

Again, like with eminent domain, the government does not get to deprive American

citizens of their civil rights without proper compensation

a. Even if declared a legal deprivation of liberty, it is still a deprivation of liberty

b. This cost is separate from the cost of incarceration because it is indemnification
from the inability to work

Pretrial detainees could be permitted to work, or could have been released and

allowed to work; the government chooses to detain them, thus the government

chooses to pay them

4 months missing salary from 2017 is 818,000 per month-~$72,000

Average of 10% increase in 2018-8275,000

schuiie, LLC '

a. Plaintiff started his own business in 2017 and had phenomenal growth potential

b. Plaintiffs company was a joint software company and consulting firm developing
innovative security solutions for private citizens and large corporations

c. Plaintiff s specialty was in computer security as he designed malware and had
vast knowledge in the field of Antivirus lntrusion Detection Systems, network
security, lnternet of Things (IoT) security, and extensive experience in design,
infiltration, cracking, and reverse engineering of security systems

d. Plaintiff designed several new, innovative security platforms for integration in
cell phones laptops and tablets

 

Case 1:19-cv-03346-CI\/| Document 2 Filed 04/12/19 Page 86 of 88

]OSHUA ADAM SCHULTE vs THE UNITED STATES OF AMERICA

e. Plaintiff designed consulting services for large corporations to assist in preventing
data breaches that we have seen at Sony, Target, and all over the world

f. Total loss $50,000,000,000

7. Schulte LLC would have become a major company but instead was dissolved

a. Government confiscated or lost all Schulte LLC intellectual property

b. Government arrested and detained plaintiff which prevented new inventions and
innovations in the field of computer security

c. lmagine if the government decided to raid and destroy Microsoft, Apple Amazon,`
Facebook, Google or even Snapchat or Uber prior to their full development and
launch
(1) Loss to society would have been monumental
(2) Loss to individuals would have been infinite

d. 'l`he federal government did not have to request a detention hearing for the
plaintiff
(1) Plaintiff has never harmed anyone
(2) Plaintiff worked for the government for 7 years to fight terrorism
(3) Plaintiff has been productive member of society for 30 years
(4) Plaintiff denies charges
(5) Plaintiff fully cooperated with government after the illegal seizure of his

Property
(6) Plaintiff informed prosecutor everywhere he traveled in 2017: California,
Virginia, Texas Colorado, WestVirginia, and Washington, D.C.

(7) Plaintiff met with prosecutors for multiple proffer sessions

e Yet the prosecutor decided to flip a switch, claim dangerousness-even though
they knew the plaintiff was not a dangerous individual-simply to destroy
plaintiff s life and make defending himself impossible

f. Thus government must reimburse plaintiff fully for lost income

8. Total: 50,000,347,000
M. Total indemnification to plaintiff: 855,359,617,693

Joshua Adam Schulte is an American citizen incarcerated indefinitely, tortured through solitary
confinement and inhumane Nazi tactics and declared a danger to national security based on his
knowledge and experience working for the intelligence community to fight terrorism. The
Federal Terrorists have transformed New York City into Guantanamo Bay; literally, downtown
Manhattan houses a torture center not far from the Statue of Liberty. There is no freedom, no
justice no honor, and no humanity in America’s criminal “justice” system. When will the federal
courts stop protecting the government and start protecting the American people? Will the federal
courts continue to make excuses and adjudicate torture and murder of the innocent or will they
have the courage to step up and grant human beings the right to defend themselves from the most
vicious bullies in the world?

69183gc

 

Case 1:19-cv-03346-CI\/| Document 2 Filed 04/12/19 Page 87 of 88

]OSHUA ADAM SCHULTE vs THE UNITED STATES OF AMERICA

W
Appendix

Magistrate Detention Order
District Court Release Order and Conditions
District Court Remand Order
“The Effects of Pre-trial Detention on Convictions, Future Crime, and Employment:
Evidence from Randomly Assigned Judges”, 2016, Will Dobiey, Jacob Goldinz, and
Crystal Yang
E. lllegal Search Warrants
1. Covert SW Application #l 3/13/17, Bates numbers JAS_000030 - JAS_000065
2. Overt SW Application #1 3/14/17, Bates numbers JAS_000074 ~ JAS_000085
3. CP SW Application #1 4/14/17, Bates numbers JAS~000143 ~ JAS_000161
4. CP SW Application #2 5/10/17, Bates numbers JAS_000221 ~ JAS_000239
5. MCC SW Application #1 10/1/18, Bates numbers JAS”021006 - JAS_021036
F. Plaintiffs Redress of Grievances critical of the Unites States Federal Terrorists illegally
confiscated and destroyed (draft) (Specifically targeted in illegal MCC search warrant
application on page 2 of the attachment Bates number JAS_021032)
1. Presumption of lnnocence: A Petition for a Redress of Grievances
Presumption of lnnocence: A Loss of Citizenship
Presumption of lnnocence: Do You Want to Play a Game‘?
Presumption of lnnocence: Detention is Not Punishment
Presumption of lnnocence: Guilty Until Proven Wealthy
Presumption of lnnocence: Can You Afford to be Accused?
Presumption of lnnocence: A Proposed Solution
Presumption of lnnocence: Origins
9. Presumption of lnnocence. .. Diabolically Demented Demons
G. Brady Letter illegally classified
H. Plaintiff s expert technical report illegally confiscated (draft)
l. United States Attorney General leff Sessions’ Special Administrative Measures
memorandum directed to the BOP to torture plaintiff (illegal)

.U.O.W.>

.°°.\‘.O\.U‘:‘>?°!\)

Case 1:19-cv-03346-CI\/| Document 2 Filed 04/12/19 Page 88 of 88

t

`LlllNEf' USA

llllll|lll]N/ll UUNBE- USA

 

 

